Exhibit 10.40

EXECUTION COPY

 

--------------------------------------------------------------------------------

Published CUSIP Number: 05569DAA1

FIRST LIEN CREDIT AGREEMENT

Dated as of May 21, 2007

among

BSB ACQUISITION CO., INC.,

as the Borrower,

BOULDER SPECIALTY BRANDS, INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms    2

1.02

   Other Interpretive Provisions    36

1.03

   Accounting Terms    37

1.04

   Rounding    37

1.05

   Times of Day    37

1.06

   Letter of Credit Amounts    37

1.07

   Currency Equivalents Generally    37 ARTICLE II    THE COMMITMENTS AND CREDIT
EXTENSIONS   

2.01

   The Loans    38

2.02

   Borrowings, Conversions and Continuations of Loans    38

2.03

   Letters of Credit    40

2.04

   Swing Line Loans    48

2.05

   Prepayments    51

2.06

   Termination or Reduction of Commitments    54

2.07

   Repayment of Loans    54

2.08

   Interest    55

2.09

   Fees    56

2.10

   Computation of Interest and Fees    56

2.11

   Evidence of Debt    57

2.12

   Payments Generally; Administrative Agent’s Clawback    57

2.13

   Sharing of Payments by Lenders    59 ARTICLE III    TAXES, YIELD PROTECTION
AND ILLEGALITY   

3.01

   Taxes    60

3.02

   Illegality    62

3.03

   Inability to Determine Rates    62

3.04

   Increased Costs    63

3.05

   Compensation for Losses    64

3.06

   Mitigation Obligations; Replacement of Lenders    65

3.07

   Survival    65 ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

   Conditions of Initial Credit Extension    65

4.02

   Conditions to all Credit Extensions    70

 

i



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01

   Existence, Qualification and Power; Compliance with Laws    71

5.02

   Authorization; No Contravention    71

5.03

   Governmental Authorization; Other Consents    72

5.04

   Binding Effect    72

5.05

   Financial Statements; No Material Adverse Effect    73

5.06

   Litigation    74

5.07

   No Default    74

5.08

   Ownership of Property; Liens; Investments    74

5.09

   Environmental Compliance    75

5.10

   Insurance    75

5.11

   Taxes    75

5.12

   ERISA Compliance    76

5.13

   Subsidiaries; Equity Interests; Loan Parties    76

5.14

   Margin Regulations; Investment Company Act    77

5.15

   Disclosure    77

5.16

   Compliance with Laws    77

5.17

   Solvency    77 ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

   Financial Statements    78

6.02

   Certificates; Other Information    79

6.03

   Notices    81

6.04

   Payment of Obligations    82

6.05

   Preservation of Existence, Etc.    83

6.06

   Maintenance of Properties    83

6.07

   Maintenance of Insurance    83

6.08

   Compliance with Laws    83

6.09

   Books and Records    83

6.10

   Inspection Rights    83

6.11

   Use of Proceeds    84

6.12

   Covenant to Guarantee Obligations and Give Security    84

6.13

   Compliance with Environmental Laws    86

6.14

   Preparation of Environmental Reports    86

6.15

   Further Assurances    86

6.16

   Interest Rate Hedging    87

6.17

   Cash Collateral Accounts    87

6.18

   Material Contracts    87

6.19

   Maintenance of Ratings    87

6.20

   Post-Closing Matters    87

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    NEGATIVE COVENANTS   

7.01

   Liens    88

7.02

   Indebtedness    90

7.03

   Investments    92

7.04

   Fundamental Changes    94

7.05

   Dispositions    95

7.06

   Restricted Payments    96

7.07

   Change in Nature of Business    97

7.08

   Transactions with Affiliates; Officer Compensation    97

7.09

   Burdensome Agreements    98

7.10

   Use of Proceeds    99

7.11

   Financial Covenants    99

7.12

   Capital Expenditures    100

7.13

   Amendments of Organization Documents    100

7.14

   Accounting Changes    100

7.15

   Prepayments, Etc. of Indebtedness    100

7.16

   Amendment, Etc. of Related Documents, Material Contracts and Indebtedness   
101

7.17

   Partnerships, Etc.    101

7.18

   Speculative Transactions    101

7.19

   Formation of Subsidiaries    101

7.20

   Holding Company    101 ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

8.01

   Events of Default    101

8.02

   Remedies upon Event of Default    104

8.03

   Application of Funds    104 ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

   Appointment and Authority    105

9.02

   Rights as a Lender    106

9.03

   Exculpatory Provisions    106

9.04

   Reliance by Administrative Agent    107

9.05

   Delegation of Duties    108

9.06

   Resignation of Administrative Agent    108

9.07

   Non-Reliance on Administrative Agent and Other Lenders    109

9.08

   No Other Duties, Etc.    109

9.09

   Administrative Agent May File Proofs of Claim    109

9.10

   Collateral and Guaranty Matters    110

9.11

   Intercreditor Agreement    110

 

iii



--------------------------------------------------------------------------------

ARTICLE X    CONTINUING GUARANTY   

10.01

   Guaranty    111

10.02

   Rights of Lenders    111

10.03

   Certain Waivers    112

10.04

   Obligations Independent    112

10.05

   Subrogation    112

10.06

   Termination; Reinstatement    112

10.07

   Subordination    113

10.08

   Stay of Acceleration    113

10.09

   Condition of Borrower    113 ARTICLE XI    MISCELLANEOUS   

11.01

   Amendments, Etc.    113

11.02

   Notices and Other Communications; Facsimile Copies    115

11.03

   No Waiver; Cumulative Remedies    117

11.04

   Expenses; Indemnity; Damage Waiver    117

11.05

   Payments Set Aside    119

11.06

   Successors and Assigns    119

11.07

   Treatment of Certain Information; Confidentiality    124

11.08

   Right of Setoff    125

11.09

   Interest Rate Limitation    125

11.10

   Counterparts; Integration; Effectiveness    125

11.11

   Survival of Representations and Warranties    126

11.12

   Severability    126

11.13

   Replacement of Lenders    126

11.14

   Governing Law; Jurisdiction; Etc.    127

11.15

   Waiver of Jury Trial    128

11.16

   No Advisory or Fiduciary Responsibility    128

11.17

   USA PATRIOT Act Notice    129

11.18

   Release of Collateral    129

SIGNATURES

   130

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I    Indebtedness Being Refinanced II    Equity Investors III    Material
Contracts 2.01    Commitments and Applicable Percentages 5.01    Loan Party
Information 5.05(d)    Pro Forma Adjustments to Financial Statements 5.08(b)   
Existing Liens 5.08(c)    Owned Real Property 5.08(d)(i)    Leased Real Property
(Lessee) 5.08(d)(ii)    Leased Real Property (Lessor) 5.08(e)    Existing
Investments 5.13    Subsidiaries and Other Equity Investments; Loan Parties 6.12
   Items to be Delivered in Respect of Acquired Real Property 11.02   
Information for Notices 11.06    Processing and Recordation Fee Required for
Assignment and Assumption

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Term Note C-2   
Revolving Credit Note D    Compliance Certificate E    Assignment and Assumption
F    Security Agreement G-1    Opinion Matters – Counsel to Loan Parties G-2   
Opinion Matters – Local Counsel to Loan Parties H    Assumption Agreement I   
Intercreditor Agreement Annex I    Adjustments to EBITDA

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT

This FIRST LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of May 21,
2007, among BSB ACQUISITION CO., INC., a Delaware corporation (and together with
the Surviving Corporation (as hereinafter defined), the “Borrower”), BOULDER
SPECIALTY BRANDS, INC., a Delaware corporation (“Holdings”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower was organized by Holdings to acquire control of GFA Holdings, Inc.,
a Delaware corporation (the “Company”).

Pursuant to the Merger Agreement dated September 25, 2006 (as amended,
supplemented or otherwise modified in accordance with its terms, to the extent
permitted in accordance with the Loan Documents (as hereinafter defined), the
“Merger Agreement”) among Holdings, the Borrower, the Company and TSG4 L.P., in
its individual capacity and as representative of the existing shareholders of
the Company, the Borrower has agreed to consummate a merger (the “Merger”) with
the Company in which the Company will be the surviving corporation. Immediately
thereafter, the Company will merge (the “Opco Merger”) with its wholly-owned
subsidiary GFA Brands, Inc., a Delaware corporation (the “Operating
Subsidiary”), with the Operating Subsidiary being the surviving corporation (the
“Surviving Corporation”).

The Borrower has requested that (a) immediately upon the consummation of the
Merger, the Lenders lend to the Surviving Corporation up to $120,000,000 to pay
to the holders of the Company’s stock immediately prior to the Merger the cash
consideration for their shares in the Merger (the “Merger Consideration”), to
pay transaction fees and expenses, to fund an escrow account (the “Bonus Escrow
Account”) for the future payment of the Bonus Payments (as hereinafter defined)
and to refinance (the “Refinancing”) certain Indebtedness of the Company set
forth on Schedule I and (b) from time to time, the Lenders lend to the Borrower
and the L/C Issuer (as hereinafter defined) issue Letters of Credit (as
hereinafter defined) for the account of the Borrower to provide a revolving
credit facility for the Borrower and its Subsidiaries (as hereinafter defined).

Simultaneously herewith, (a) Holdings will issue and sell, pursuant to the
Securities Purchase Agreement dated as of September 25, 2006 (as amended,
supplemented or otherwise modified in accordance with its terms, to the extent
permitted in accordance with the Loan Documents (as hereinafter defined) the
“Securities Purchase Agreement”), 14,410,188 shares of common stock and
15,388,889 shares of Series A Convertible Preferred Stock (the “Preferred
Stock”) to the persons listed on Schedule II (the “Equity Investors”) and
(b) the Borrower is entering into the Second Lien Credit Agreement (as
hereinafter defined) pursuant to which the Borrower will incur $40,000,000 in
principal amount of senior secured second lien loans the proceeds of which will
be used to pay the Merger Consideration, to pay transaction fees and expenses
and to consummate the Refinancing.



--------------------------------------------------------------------------------

The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan B facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to so issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term B
Facility, the aggregate amount of the Term B Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (x) the unused
portion of the Revolving Credit Facility at such time and (y) the Total
Revolving Credit Outstandings at such time.

“Agreement” means this Credit Agreement.

“Applicable Commitment Fee Percentage” means, at any time, in respect of the
Revolving Credit Facility, (a) for the first six months following the Closing
Date, 0.50% per annum and (b) thereafter, a percentage per annum determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Commitment Fee Percentage

Pricing Level

   Consolidated Leverage Ratio   

Commitment

Fee

1

   <3.75:1    0.375%

2

   ³3.75:1    0.50%

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 2 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until the date such Compliance Certificate is delivered.

In the event that any financial statement delivered pursuant to Section 6.01(a)
or (b) or Compliance Certificate delivered pursuant to Section 6.02(b) is shown
to be inaccurate at any time prior to the date which is one year after the
payment in full of the Obligations (other than contingent indemnification
obligations as to which no claim has been made or notice given) and the
termination of the Commitments, and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Commitment Fee Percentage for any
period (an “Applicable Period”) than the Applicable Commitment Fee Percentage
applied for such Applicable Period under the table set forth above, then (i) the
Borrower shall immediately deliver to the Agent a correct Compliance Certificate
for such Applicable Period, (ii) the Applicable Commitment Fee Percentage shall
be determined as if the highest Pricing Level (as set forth in the tables above)
were applicable for such Applicable Period (or, in the event that the correct
Pricing Level can be determined to the reasonable satisfaction of the
Administrative Agent, at the correct Pricing Level), and (iii) the Borrower
shall immediately pay to the Agent the accrued additional interest owing as a
result of such increased Applicable Commitment Fee Percentage for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with Section 2.13. This provision shall not limit the rights of the
Agent and Lenders with respect to Section 2.08(b) and Article VIII.

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B Commitment at such time and
(ii) thereafter, the principal amount of such Term B Lender’s Term B Loans at
such time and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Facility at any time, the percentage carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Revolving Credit Lender in respect of
the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Revolving Credit Facility, (i) for
the first six months following the Closing Date, 2.25% per annum for Base Rate
Loans and 3.25% per annum for Eurodollar Rate Loans and (ii) thereafter, a
percentage per annum determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing Level

  

Consolidated

Leverage Ratio

  

Eurodollar Rate


(Letters of Credit)

  Base Rate

1

   <2.50:1    2.50%   1.50%

2

   >2.50:1 but <3.00:1    2.75%   1.75%

3

   >3.00:1 but <3.75:1    3.00%   2.00%

4

   >3.75:1    3.25%   2.25%

 

3



--------------------------------------------------------------------------------

and (b) in respect of the Term B Facility, (i) for the first six months
following the Closing Date, 2.25% per annum for Base Rate Loans and 3.25% per
annum for Eurodollar Rate Loans and (ii) thereafter, a percentage per annum
determined by reference to the Consolidated Leverage Ratio as set forth below:

 

Applicable Rate

Pricing Level

   Consolidated Leverage Ratio    Eurodollar Rate   Base Rate

1

   <3.75:1    3.00%   2.00%

2

   >3.75:1    3.25%   2.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply in respect of the Revolving Credit Facility and Pricing Level 2 shall
apply in respect of the Term B Facility, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until such time as such Compliance Certificate is delivered.

In the event that any financial statement delivered pursuant to Section 6.01(a)
or (b) or Compliance Certificate delivered pursuant to Section 6.02(b) is shown
to be inaccurate at any time prior to the date which is one year after the
payment in full of the Obligations (other than contingent indemnification
obligations as to which no claim has been made or notice given) and the
termination of the Commitments, and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable Period
under the tables set forth above, then (i) the Borrower shall immediately
deliver to the Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined as if the highest Pricing
Level (as set forth in the tables above) were applicable for such Applicable
Period (or, in the even that the correct Pricing Level can be determined to the
satisfaction of the Administrative Agent, at the correct Pricing Level), and
(iii) the Borrower shall immediately pay to the Agent the accrued additional
interest owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Agent in accordance with
Section 2.13.

 

4



--------------------------------------------------------------------------------

This provision shall not limit the rights of the Agent and Lenders with respect
to Section 2.08(b) and Article VIII.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term B
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means has the meaning specified in Section 11.06(b)(i)(B).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(vii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments in full pursuant to Section 2.06, and (iii) the
date of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

5



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term B Loan that bears
interest based on the Base Rate and Swing Line Loans.

“Bonus Escrow Account” has the meaning specified in the Preliminary Statements
to this Agreement.

“Bonus Payments” means the amount of any bonus or severance obligations paid or
payable by the Company, GFA Brands or the Surviving Corporation to any of their
respective shareholder, directors, officers or employees in connection with the
consummation of the transactions contemplated by the Merger Agreement (i) to New
Industries Corporation pursuant to that certain Extended Transitional Services
Agreement dated July 21, 2006, by and between GFA Brands and New Industries
Corporation which shall include the Earnings Bonus and the Sale Bonus (as
defined therein) and (ii) to Roger Ansley pursuant to that certain Letter
Agreement by and between Roger Ansley and GFA Brands dated on or about July 21,
2006, which amount shall specifically include any amounts payable to or on
behalf of Mr. Ansley by the Company or GFA Brands with respect to taxes incurred
by Mr. Ansley in connection with such bonus; provided, that to the extent that
the aggregate amount of the Bonus Payments exceeds $25.0 million, the purchase
price for the Acquisition remains the same on the balance sheet of Holdings.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term B Borrowing, as the context may require.

“Business” means the Company’s and the Operating Subsidiary’s business of
producing, marketing, distributing and selling functional food products under
the trade names Smart Balance® and Earth Balance® and such other products
produced, marketed, distributed or sold by the Company or the Operating
Subsidiary as of the date of the Merger Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

6



--------------------------------------------------------------------------------

“Capital Expenditure Carryover Amount” has the meaning specified in
Section 7.12.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that would be reflected as a capital expenditure on a consolidated
balance sheet of Holdings and its Subsidiaries in accordance with GAAP
(excluding (i) normal replacements and maintenance which are properly charged to
current operations, (ii) any expenditures made with the proceeds of any
Disposition permitted under Section 7.05 or proceeds from Extraordinary
Receipts, to the extent that the proceeds therefrom are permitted to be
reinvested pursuant to Section 2.05(b)(v), (iii) any expenditure made with that
portion of the proceeds of the sale or issuance of Equity Issuances that is not
required to be used to prepay the Loans and Cash Collateralize Letters of
Credit, (iv) expenditures which are contractually required to be, and are,
reimbursed in cash by a unrelated third party to the Borrower or any of its
Subsidiaries during such period of calculation, (v) that portion of any
Investment effected pursuant to Section 7.03(h) or 7.03(i) which would otherwise
be required to be accounted for as a capital expenditure in accordance with GAAP
(and which is included in calculating compliance with the limitations in such
Section 7.03(h) or 7.03(i)) and (vi) capitalized interest). For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.17) in the name of the Collateral
Agent and under the sole dominion and control of the Collateral Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Distributions” means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person, all purchases, redemptions, retirements, defeasances or other
acquisitions of any of the outstanding Equity Interests in such Person and all
returns of capital to the stockholders, partners or members (or the equivalent
persons) of such Person, in each case to the extent paid in cash by or on behalf
of such Person during such period.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments:

(a) obligations issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof having maturities of
not more than one year from the date of acquisition thereof; provided that the
full faith and credit of the United States of America is pledged in support
thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

(c) commercial paper in an aggregate amount of no more than $1,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than one year from the
date of acquisition thereof;

(d) repurchase obligations with a term of not more than 180 days fro underlying
securities of the type described in clause (a) above entered into with a Person
meeting the qualifications described in clause (b) above; and

(e) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and at least 95% of the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b), (c) and (d) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender and (b) is
designated in writing by the Borrower to the Collateral Agent as a “Cash
Management Bank”, in its capacity as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

8



--------------------------------------------------------------------------------

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code and a Person substantially all the assets of which are securities in
controlled foreign corporations.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors and the Founders becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors) or (iv) are approved by the governance
committee if such governance committee was elected by individuals referred to in
clauses (i), (ii) and (iii); or

 

9



--------------------------------------------------------------------------------

(c) Holdings or the Borrower shall have obtained knowledge that any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Holdings, or control over the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right) representing 35% or more of the
combined voting power of such securities; or

(d) within 48 months after the Closing Date, Robert S. Gluck and Stephen B.
Hughes shall cease to be executive officers or directors of Holdings and an
adequate replacement executive officer or director has not been appointed by the
Board of Directors of Holdings within a customary period of time; or

(e) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower; or

(f) a “change of control” or any comparable term under, and as defined in, any
indenture or agreement governing Indebtedness of Holdings or the Borrower that
is outstanding in a principal amount in excess of the Threshold Amount
(including, without limitation, the Second Lien Credit Agreement) shall have
occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property and assets that are or
are purported under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
pursuant to Section 9.01(b).

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to Section 6.12,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

“Committed Loan Notice” means a notice of (a) a Term B Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Commitment” means a Term B Commitment or a Revolving Credit Commitment, as the
context may require.

 

10



--------------------------------------------------------------------------------

“Commitment Letter” means the letter agreement, dated September 25, 2006 among
the Borrower, the Administrative Agent and the Arranger.

“Company” has the meaning specified in the Preliminary Statements to this
Agreement.

“Company Material Adverse Effect” means any event, circumstance, changes,
occurrences, effects or developments (collectively, “Events”) that, individually
or in the aggregate, is materially adverse to the Business or the assets,
liabilities, financial condition or operating results of the Company or the
Operating Subsidiary; provided, however, that no Event will be deemed (either
alone or in combination) to constitute, nor will be taken into account in
determining whether there has been or may be, a Company Material Adverse Effect
to the extent that it arises out of or relates to: (1) a general deterioration
in the United States economy or in the industries in which the Company operates,
including any deterioration in the business of any of the Company’s significant
customers, suppliers or business partners, (2) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war (whether or not declared) or the occurrence of any
other calamity or crisis, including an act of terrorism, (3) a natural disaster
or any other natural occurrence beyond the control of the Company, (4) the
disclosure of the fact that Holdings is the prospective acquirer of the Company,
(5) the announcement or pendency of the transactions contemplated hereby,
(6) any change in accounting requirements or principles imposed upon the Company
or any change in applicable laws, rules or regulations or the interpretation
thereof, (7) any action required by the Purchase Agreement or (8) any action of
the Company or the Operating Subsidiary that requires the consent of Holdings
under the Merger Agreement if Holdings does not consent to such action (unless,
in the case of clauses (1) and (2), such Event has a disproportionate impact on
the Company and the Operating subsidiary as compared to other companies
operating in the same industry).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Interest Charges” means, for any Measurement Period, that
portion of Consolidated Interest Charges that is paid or payable in cash during
such Measurement Period, excluding (x) amortization of debt discount and debt
issuance fees, (y) fees in connection with the Transaction, and (z) agency fees
payable to the Administrative Agent in connection with this Agreement and agency
fees payable to the “Administrative Agent” under the Second Lien Credit
Agreement in connection therewith; provided that (a) for purposes of determining
the amount of Consolidated Interest Charges for the fiscal quarter ended
June 30, 2007, such amount for the Measurement Period then ended shall equal the
Consolidated Interest Charges for the period from the Closing Date until
June 30, 2007 multiplied by a fraction the numerator of which is 90 and the
denominator of which is the number of days elapsed from the Closing Date until
June 30, 2007 (such calculation being referred to herein as “normalized”), which
product shall then be multiplied by four; (b) for purposes of determining the
amount of Consolidated Cash Interest Charges for the fiscal quarter ended
September 30, 2007, such amount for the Measurement Period then ended shall
equal the Consolidated Cash Interest Charges for the two fiscal quarters then
ended (normalized for the quarter ended June 30, 2007) multiplied by two,
(c) for purposes of determining the amount of Consolidated Cash Interest

 

11



--------------------------------------------------------------------------------

Charges for the fiscal quarter ended December 31, 2007, such amount for the
Measurement Period then ended shall equal such item for the three fiscal
quarters then ended (normalized for the quarter ended June 30, 2007) multiplied
by 4/3 and (d) for purposes of determining the amount of Consolidated Cash
Interest Charges for the fiscal quarter ended March 31, 2008, such amount for
the Measurement Period then ended shall equal such item for the four fiscal
quarters then ended (normalized for the quarter ended June 30, 2007).

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries for the most recently
completed Measurement Period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income, without duplication: (i) Consolidated
Interest Charges, (ii) the provision for Federal, state, local and foreign
income taxes and franchise taxes payable, (iii) depreciation and amortization
expense (including without limitation amortization of goodwill and other
intangible assets), (iv) non-cash, non-recurring charges and other non-recurring
expenses, losses and charges reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
Holdings and its Subsidiaries for such Measurement Period), (v) in the case of
any Measurement Period that includes any period prior to the Closing Date,
management fees paid to Mason Sundown and New Industries Corporation during such
Measurement Period prior to the Closing Date, (vi) in the case of any
Measurement Period that includes a period ended within the first year following
the Closing Date, an amount equal to the Bonus Payments, not to exceed $25.0
million, (vii) in the case of any Measurement Period that includes the Closing
Date, expenses related to the Transaction up to $2,500,000, (viii) non-cash
equity compensation, (ix) non-cash warrant expense, (x) any write off or
amortization of deferred financing costs, (xi) the cumulative effect of changes
in accounting principles as required by GAAP and (xii) losses of Holdings
incurred during the period from January 1, 2007 to the Closing Date; (minus
(b) the following to the extent included in calculating such Consolidated Net
Income, without duplication: (i) Federal, state, local and foreign income tax
credits, (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by Holdings and its Subsidiaries for such Measurement Period) and
(iii) costs associated with Sarbanes-Oxley compliance and other public company
costs; provided that for the first year ended after the Closing Date, the costs
pursuant to this clause (iii) shall be deemed to be (A) $4.0 million for the
first fiscal quarter of such Measurement Period, (B) $3.0 million for the second
fiscal quarter of such Measurement Period, (C) $2.0 million for the third fiscal
quarter of such Measurement Period and (D) $1.0 million for the fourth fiscal
quarter of such Measurement Period; provided further that EBITDA for each of the
following periods shall be deemed to be the following amount: (1) for the fiscal
quarter ended June 30, 2006, $4,440,318, (2) for the fiscal quarter ended
September 30, 2006, $9,575,242, (3) for the fiscal quarter ended December 31,
2006, $6,747,298 and (4) for the fiscal quarter ended March 31, 2007,
$6,983,813.

For purposes of calculating Consolidated EBITDA for any Measurement Period
pursuant to any determination of the Consolidated Interest Coverage Ratio, the
Consolidated Leverage Ratio or the Consolidated First Lien Leverage Ratio, if
during such Measurement Period (or in the case of pro forma calculations, during
the period from the first day of such Measurement Period to and including the
date as of which such calculation is made) any of Holdings, the Borrower or any
of its Subsidiaries shall have made one or a series of Dispositions involving
assets having an aggregate fair market value of $200,000 or more or any
acquisition permitted under Section 7.03(h) or Investment permitted by
Section 7.03(i), Consolidated EBITDA for such Measurement Period shall be
calculated after giving effect thereto on a Pro Forma Basis.

 

12



--------------------------------------------------------------------------------

“Consolidated First Lien Funded Indebtedness” means the aggregate amount of
Consolidated Funded Indebtedness that is secured by a first-priority Lien on any
asset of Holdings or any of its Subsidiaries, including in any event any
Consolidated Funded Indebtedness outstanding under this Agreement.

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) First Lien Net Debt as of such date to (b) Consolidated EBITDA
of Holdings and its Subsidiaries for the most recently completed Measurement
Period, calculated on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including Loans hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (c) all obligations in respect of the
deferred purchase price of property or services (including purchase money
Indebtedness but excluding trade accounts payable and accrued expenses in the
ordinary course of business or in connection with the Transaction and not past
due for more than 90 days after the date on which such trade account becomes
due), (d) all Attributable Indebtedness, (f) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than Holdings or any Subsidiary, and (h) all Indebtedness of
the types referred to in clauses (a) through (e) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company, limited partnership in which neither Holdings nor any of its
Subsidiaries is the general partner (or an entity formed under the law of any
jurisdiction outside the United States having the same characteristics as to
limitations on members’ liability as the foregoing) in which Holdings or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to Holdings or such Subsidiary. Consolidated Funded
Indebtedness shall not include the Preferred Stock and related warrants and
imbedded derivatives that do not represent a cash liability.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries for the most recently
completed Measurement Period, calculated on a Pro Forma Basis.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Charges,
in each case, of or by Holdings and its Subsidiaries for the most recently
completed Measurement Period.

 

13



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Net Debt as of such date to (b) Consolidated EBITDA of Holdings and
its Subsidiaries for the most recently completed Measurement Period, calculated
on a Pro Forma Basis.

“Consolidated Net Income” means, at any date of determination, the net income of
Holdings and its Subsidiaries (without giving effect to extraordinary gains or
extraordinary losses) on a consolidated basis for the most recently completed
Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power (i) for the
purposes of the definition of “Affiliate” only to vote 10% or more of the voting
Equity Interests of a Person or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” means, with respect to any Person, (a) all Indebtedness of
such Person that by its terms is payable on demand or matures within one year
after the date of determination (excluding any Indebtedness renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arising under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date) and (b) all other items (including, taxes accrued as estimated and
trade payables otherwise excluded from Indebtedness under clause (d) of the
definition thereof) that, in accordance with GAAP, would be classified on the
balance sheet of such Person as current liabilities of such Person.

“Debt Ratings” means the corporate family rating of Holdings by Moody’s, the
corporate credit rating of Holdings by S&P and the rating of the Facilities by
each of Moody’s and S&P.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

14



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2.0% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term B Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing unless a condition to the exercise of such option or right is that
such disposition is permitted under this Agreement), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any state
thereof, and “Domestic Subsidiaries” means any two or more of them.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the L/C Issuer and the Swing Line Lender, and (iii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed (it being understood that an
assignment to a competitor of the Borrower is grounds upon which the Borrower
may reasonably withhold its approval of such assignment); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Action” means any and all claims, actions, suits, arbitrations,
written demands, liens, notices of non-compliance or violation, notices of
liability or potential liability, consent orders or consent agreements relating
in any way to any Environmental Law, any Environmental Permit, any Environmental
Liability or any Hazardous Materials.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Investors” has the meaning specified in the Preliminary Statements.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings

 

16



--------------------------------------------------------------------------------

by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

   LIBO Rate       1.00 – Eurodollar Reserve Percentage   

Where,

“LIBO Rate” means, for such Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term B Loan that bears
interest at a rate based on the Eurodollar Rate.

“Events” has the meaning specified in the definition of Company Material Adverse
Effect.

“Event of Default” has the meaning specified in Section 8.01.

 

17



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period (without duplication), (a) Consolidated
Net Income for such period, plus (b) an amount equal to the aggregate amount of
all noncash charges deducted in determining the Consolidated Net Income for such
period, plus (c) an amount (whether positive or negative) equal to the change in
consolidated Current Liabilities of the Borrower and its Subsidiaries during
such period, plus (d) the Capital Expenditure Carryover Amount, if any,
permitted to be used for Capital Expenditures of the Borrower and its
Subsidiaries during such period to the extent not so used during such period and
not permitted to be used in a subsequent period, less (e) an amount equal to the
aggregate amount of all noncash credits included in determining the Consolidated
Net Income for such period, less (f) an amount (whether positive or negative)
equal to the change in consolidated Current Assets (excluding cash and Cash
Equivalents) of the Borrower and its Subsidiaries during such period, less
(g) an amount equal to the aggregate amount of all Capital Expenditures made in
cash and expenditures for any acquisition permitted under Section 7.03(h) or any
Investments in a joint venture permitted under Section 7.03(i) by the Borrower
and its Subsidiaries during such period, less (h) the aggregate principal amount
of Indebtedness (other than the Loans) optionally prepaid during such period (in
the case of any Indebtedness that is revolving in nature, to the extend that
such payment gave rise to a permanent reduction of commitments), less (i) the
aggregate principal amount of all scheduled and mandatory payments of
Indebtedness made during such period (in the case of any Indebtedness revolving
in nature, to the extent that such payment gave rise to a permanent reduction of
commitments), less (j) an amount equal to the aggregate amount of all Cash
Distributions paid by the Borrower during such period, less (k) the Capital
Expenditure Carryover Amount, if any, for such period, less (l) to the extent
that they represented an increase in Consolidated Net Income for such period,
the amount of the Net Cash Proceeds of any Disposition or Extraordinary Receipt
during such period that is subject to the provisions of Section 2.05(b).

“Excluded Deposit Accounts” has the meaning specified in the Security Agreement.

“Excluded Joint Venture” means a Subsidiary acquired pursuant to Section 7.03(i)
of which the Loan Parties own less than 100% of the Equity Interests that the
Borrower designates as an Excluded Joint Venture by written notice to the
Administrative Agent.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

 

18



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 6, 2005 among Operating Subsidiary, Union Bank of
California, NA, as sole lead arranger and administrative agent, and a syndicate
of lenders party thereto.

“Extraordinary Receipt” means any cash received from (a) tax refunds relating to
any period prior to the Closing Date for which no receivable has been booked by
Holdings or any of its Subsidiaries, (b) proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), (c) casualty and condemnation awards
(and payments in lieu thereof) and (d) any purchase price adjustments that
results in a decrease of total cash purchase price for the relevant acquisition
on the balance sheet; provided, however, that an Extraordinary Receipt shall not
include cash receipts received from proceeds of insurance, or casualty or
condemnation awards (or payments in lieu thereof) to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to equipment,
fixed assets or real property are applied within 12 months after such receipt
(or in respect of which expenditures were previously incurred) to replace or
repair the equipment, fixed assets or real property in respect of which such
proceeds were received or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto. For the avoidance of doubt, all amounts received by
Holdings or any of its Subsidiaries from the Bonus Escrow Account shall
constitute Extraordinary Receipts.

“Facility” means the Term B Facility, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated September 25, 2006 among the
Borrower, the Administrative Agent and the Arranger.

“First Lien Net Debt” means, as of any date, an amount equal to (a) Consolidated
First Lien Funded Indebtedness as of such date minus (b) up to $5.0 million of
cash on hand of the Borrower that is not subject to any Lien or restriction
(other than Liens created under the Loan Documents and the Second Lien Loan
Documents and Liens permitted under Section 7.01(q)).

 

19



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender, L/C Issuer or Administrative Agent that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“Founder” means any of the following: Stephen B. Hughes, Robert S. Gluck, James
E. Lewis, Robert J. Gillespie, William E. Hooper, Gerald J. Laber and Robert F.
McCarthy.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, any (a) any obligation (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable (or performable, but only to the extent that the failure to perform
would give rise to a payment obligation) by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment (or performance, but only to the extent that the
failure to perform would give rise to a payment obligation) of such Indebtedness
or other obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay

 

20



--------------------------------------------------------------------------------

such Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, Holdings and each Subsidiary of the Borrower
that shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Secured Parties and, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, toxic mold, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Swap Contract.

“Holdings” has the meaning specified in the recital of parties to this
Agreement.

“Holdings Charter” means the Amended and Restated Certificate of Incorporation
of Holdings filed with the office of the Delaware Secretary of State on May 21,
2007.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum available or drawn amount of all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

21



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract, calculated at the
Swap Termination Value thereof;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses in
the ordinary course of business (or, in the case of accrued expenses, in
connection with the Transaction) and not past due for more than 90 days after
the date on which such trade account becomes due unless being contested in good
faith with adequate reserves in accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, in each case, prior to the date which is 91 days after the Maturity
Date in respect of the Term B Facility, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; provided, however, that any Equity
Interests that would not constitute Indebtedness under this clause (g) but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change of control or a Disposition occurring prior to the 91st
day after the Maturity Date in respect of the Term B Facility shall not
constitute Indebtedness under this clause (g) if such Equity Interests provide
that the issuer thereof will not redeem any such Equity Interests pursuant to
such provisions prior to the 91st day after the payment in full of the
Obligations under this Agreement (other than contingent indemnity obligations as
to which no claim for indemnification has been made); and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or a limited
partnership in which neither Holdings nor any of its Subsidiaries is the general
partner (or an entity formed under the law of any jurisdiction outside the
United States having the same characteristics as to limitations on members’
liability as the foregoing)) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. Indebtedness shall not include the Preferred Stock and related warrants.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

22



--------------------------------------------------------------------------------

“Information Memorandum” means the information memorandum dated November 2006
used by the Arranger in connection with the syndication of the Commitments.

“Initial Credit Extension” means the date of the initial Borrowing hereunder.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Intercreditor Agreement” means the intercreditor agreement, in substantially
the form of Exhibit I hereto, dated as of May 21, 2007 among the Collateral
Agent and the Second Lien Collateral Agent and acknowledged and agreed to by the
Borrower, Holdings and each other Loan Party.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in Holdings internal
controls over financial reporting, in each case as described in the Securities
Laws.

“Investment” means, as to any Person, any direct or indirect (a) purchase or
other acquisition of Equity Interests of another Person, (b) loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or
(c) purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part

 

23



--------------------------------------------------------------------------------

of the business of, such Person. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less the
amount of any returns or distributions thereon or proceeds thereof received by
such Person.

“IP Security Agreement Supplement” has the meaning specified in Section 11(g) of
the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, Rule 3.14 of the ISP shall not
apply to any Letter of Credit.

 

24



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBO Rate” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). For avoidance
of doubt, “Lien” shall not include any license of intellectual property

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term B Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Swap Contract, (h) each Secured Cash Management
Agreement and (i) the Intercreditor Agreement; provided that for purposes of
Articles IV through VIII, “Loan Documents” shall not include any Secured Swap
Contract or Secured Cash Management Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of any Agent or any Lender under the Loan Documents, or of
the ability of the Loan Parties to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

25



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party the termination of which could reasonably be expected to
have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person and
includes, in any event, the contracts listed on Schedule III.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) May 21, 2013 and (ii) the date of termination in whole of the
Revolving Credit Commitments pursuant to Section 2.06 or 8.02, and (b) with
respect to the Term B Facility, the earlier of (i) May 21, 2014 and (ii) the
date of acceleration of the Term B Facility pursuant to Section 8.02.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings for which financial statements were
required to have been delivered to the Administrative Agent or, if less than
four consecutive fiscal quarters of Holdings have been completed since the
Closing Date, the fiscal quarters of Holdings that have been completed since the
Closing Date.

“Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Merger Consideration” has the meaning specified in the Preliminary Statements
to this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means deeds of trust, trust deeds, and mortgages in form reasonably
satisfactory to the Administrative Agent delivered pursuant to Section 6.12.

“Mortgage Threshold” means an aggregate fair market value for all owned real
property taken together of $500,000 in the aggregate.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

26



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Holdings or any of its Subsidiaries, or
any Extraordinary Receipt received or paid to the account of Holdings or any of
its Subsidiaries, in each case, after the Closing Date, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonably and customary out-of-pocket fees and
expenses incurred by Holdings or such Subsidiary in connection with such
transaction (including, without limitation, underwriting, brokerage or other
customary selling commissions and reasonable legal, advisory and other fees and
expenses, including title and recording expenses, associated therewith),
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith and any other taxes payable in connection therewith and
(D) any reserve for adjustment in respect of the sale price of such asset or
assets established in accordance with GAAP that is actually paid with six months
of such sale; and

(b) with respect to the sale or issuance of any Equity Interest by Holdings or
any of its Subsidiaries (other than on the Closing Date in connection with the
Transaction), or the incurrence or issuance of any Indebtedness by Holdings or
any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) reasonable
and customary transaction fees and expenses (including, without limitation,
underwriting, brokerage or other customary selling discounts and commissions and
reasonable legal, advisory and other fees and expenses) incurred by Holdings or
such Subsidiary in connection therewith.

“Note” means a Term B Note or a Revolving Credit Note, as the context may
require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction)
(including, without limitation, in the case of Holdings, the Holdings Charter);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

27



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term B Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term B Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition Consideration” means the aggregate cash and noncash
consideration for an acquisition permitted under Section 7.03(h) (including any
assumed Indebtedness and other assumed liabilities and obligations, the fair
market value of all Equity Interests issued or transferred to the sellers
thereof (other than common stock of Holdings or that portion of the cash
proceeds of the issuance thereof that is not required to be used to prepay the
Loans or Cash Collateralize Letters of Credit), and the Borrower’s good faith
estimates of the amount of consideration consisting of contingent liabilities
assumed or incurred in connection therewith).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pledged Collateral” means the Pledged Debt and the Pledged Equity.

 

28



--------------------------------------------------------------------------------

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

“Pro Forma Basis” means, with respect to any Disposition or any acquisition
permitted under Section 7.03(h) or any Investment permitted under
Section 7.03(i) (each, a “relevant transaction”), that the relevant transaction
in question shall be deemed to have been consummated as of the first day of the
most recent Measurement Period. In connection with any such calculation, (i) all
Indebtedness incurred or repaid by Holdings or any of its Subsidiaries in
connection with such relevant transaction (or any other relevant transaction
which occurred during the relevant Measurement Period) shall be deemed to have
been incurred or repaid, as the case may be, as of the first day of the relevant
Measurement Period, (ii) if such Indebtedness has a floating or formula rate,
then the rate of interest for such Indebtedness for the applicable period for
purposes of the calculations contemplated by this definition shall be determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of such calculations and (iii) income
statement items (whether positive or negative) attributable to all property
acquired or Disposed of in such relevant transaction shall be included as if
such transaction had occurred as of the first day of the relevant Measurement
Period

“Reduction Amount” has the meaning set forth in Section 2.05(b)(viii).

“Refinancing” has the meaning specified in the Preliminary Statements to this
Agreement.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.

“Registration Rights Agreement” means the Registration Rights Agreement among
Holdings and the Equity Investors dated as of the date hereof in substantially
the form of Exhibit D to the Securities Purchase Agreement.

“Related Documents” means the Merger Agreement, each agreement governing the
Bonus Escrow Account, the Securities Purchase Agreement, the Registration Rights
Agreement and the Holdings Charter.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term B Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the aggregate principal amount of the Term B Loans
outstanding on such date; provided that the Term B Loans held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
B Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, vice chairman, senior vice president of finance or
assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

30



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, in substantially the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Administrative Agent” means the “Administrative Agent” under and as
defined in the Second Lien Credit Agreement.

“Second Lien Collateral Agent” means the “Collateral Agent” under and as defined
in the Second Lien Credit Agreement.

“Second Lien Credit Agreement” means the second lien credit agreement dated as
of May 21, 2007 among Holdings, the Borrower, the lenders from time to time
party thereto and Bank of America, as Administrative Agent, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with Section 7.16.

“Second Lien Loan Documents” means the “Loan Documents” under and as defined in
the Second Lien Credit Agreement.

“Second Lien Obligations” means the “Obligations” under and as defined in the
Second Lien Credit Agreement.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

31



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Swap Contract” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrower and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and, in each case, the rules and regulations of the SEC
promulgated thereunder, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date under this Agreement.

“Securities Purchase Agreement” has the meaning specified in the Preliminary
Statements.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in Section 22(b) of
the Security Agreement.

“Series A Preferred Shares” means the 15,388,889 shares of “Series A Convertible
Preferred Stock”, having a par value of $0.0001, issued pursuant to the Holdings
Charter.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 11.06(h).

 

32



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Surviving Corporation” has the meaning specified in the Preliminary Statements
to this Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

33



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(a).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

 

34



--------------------------------------------------------------------------------

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, in substantially the
form of Exhibit C-1.

“Threshold Amount” means $5,000,000.

“Total Net Debt” means, as of any date, an amount equal to (a) Consolidated
Funded Indebtedness as of such date minus (b) up to $5.0 million of cash on hand
of the Borrower that is not subject to any Lien or restriction (other than Liens
created under the Loan Documents and the Second Lien Loan Documents and Liens
permitted under Section 7.01(q)).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction” means, collectively, (a) the organization of BSB Acquisition Co.,
Inc. and the issuance of all of the Equity Interests therein to Holdings,
(b) the entering into by the Loan Parties and their applicable Subsidiaries of
the Loan Documents and the Related Documents to which they are or are intended
to be a party, (c) the incurrence of the Loans incurred on the Closing Date and
the application of the proceeds therefrom, (d) the refinancing of certain
outstanding Indebtedness of the Borrower and its Subsidiaries and the
termination of all commitments with respect thereto, (e) the consummation of the
Mergers; (f) the issuance of the Preferred Stock and common stock of Holdings to
the Equity Investors; (g) the incurrence of the loans under the Second Lien
Credit Agreement and (h) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

35



--------------------------------------------------------------------------------

“U.S. Loan Party” means any Loan Party that (a) is organized under the laws of
one of the states of the United States of America or the laws of the District of
Columbia and (b) that is not a CFC.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.

 

36



--------------------------------------------------------------------------------

1.03 Accounting Terms. i. Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein,
including in clause (b) of this Section 1.03, or as otherwise disclosed
(together with a reconciliation) at the time of delivery thereof.

(a) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

37



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. ii. The Term B Borrowing. Subject to the terms and conditions
set forth herein, each Term B Lender severally agrees to make a single loan to
the Borrower on the Closing Date in an amount not to exceed such Term B Lender’s
Term B Commitment. The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings at such time shall not
exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term B
Borrowing, each Revolving Credit Borrowing, each conversion of Term B Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in the case
of Revolving Credit Loans, $500,000 or a whole multiple of $100,000 in excess
thereof). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 (or,
in the case of Revolving Credit Loans, $250,000) or a whole

 

38



--------------------------------------------------------------------------------

multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term B Borrowing, a Revolving Credit Borrowing, a conversion of Term B Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term B Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term B Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan shall only be a Base Rate Loan and may not be converted to a
Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term B Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term B Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

39



--------------------------------------------------------------------------------

(e) After giving effect to all Term B Borrowings, all conversions of Term B
Loans from one Type to the other, and all continuations of Term B Loans as the
same Type, there shall not be more than seven Interest Periods in effect in
respect of the Term B Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of the
Revolving Credit Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select (i) Eurodollar Rate for the initial Credit Extension unless it
shall have provided a satisfactory written funding indemnity or (ii) Interest
Periods for Eurodollar Rate Loans that have a duration of more than one month
during the period from the date hereof to the date which is 90 days after the
date of this Agreement (or such earlier date upon which syndication shall have
been completed as shall be specified in its sole discretion by the
Administrative Agent in a written notice to the Borrower and the Lenders). The
Administrative Agent will notify the Borrower promptly upon completion of
primary syndication of the Facilities.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings at such time shall not exceed the Revolving Credit
Facility at such time, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations at such time
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

40



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(a)(vii) with respect to Auto-Extension Letters of
Credit (as defined below), the expiry date of such requested Letter of Credit
would occur more than twelve months after the date of issuance, unless the
Required Revolving Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

41



--------------------------------------------------------------------------------

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(vii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-renewal Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of this
Section 2.03(a) or otherwise, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-renewal Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(b) Procedures for Issuance and Amendment of Letters of Credit. (i) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the Borrower delivered to the L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 12:00 p.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed

 

42



--------------------------------------------------------------------------------

issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount

 

43



--------------------------------------------------------------------------------

of the unutilized portion of the Revolving Credit Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason (other than because
the Unreimbursed Amount is due), the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

44



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

45



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or

 

46



--------------------------------------------------------------------------------

gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount equal to 103% of the L/C
Obligations as of such date plus any accrued and unpaid interest thereon.
Sections 2.05 and 8.02 set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable law, to
reimburse the L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP, other than Rule 3.14, shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Eurodollar Rate Loans which are Revolving Credit Loans times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of

 

47



--------------------------------------------------------------------------------

Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (A) computed on a quarterly basis in arrears and (B) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate of 0.25% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears, and due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans. iii. The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan

 

48



--------------------------------------------------------------------------------

shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(b) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

49



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(c) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s risk participation was funded) in the same funds as those received
by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

50



--------------------------------------------------------------------------------

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(e) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Optional. a. The Borrower may at any time and from time to
time, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, in the case of
Revolving Credit Loans, $500,000 or a whole multiple of $100,000 in excess
thereof); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 (or, in the case of Revolving Credit Loans, $250,000) or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term B Loans pursuant to this Section 2.05(a) shall be applied to
the remaining principal repayment installments thereof as follows: first, to the
next four principal repayment installments in chronological order and second on
a pro-rata basis to the remaining principal repayment installments, and each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the Term B Facility.

(i) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Subject to the conditions set forth in Section 4.02, the Borrower may repay any
Swingline Loan with the proceeds of a Revolving Credit Loan.

 

51



--------------------------------------------------------------------------------

(b) Mandatory. b. Within ten days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall prepay in the manner
set forth in Sections 2.05(b)(vii) and (viii) an aggregate principal amount of
Loans equal to (a) 50% of Excess Cash Flow for the fiscal year covered by such
financial statements minus (b) the aggregate amount of all optional prepayments
of Loans made during such fiscal year; provided that any prepayment of Revolving
Credit Loans shall only be deducted to the extent that such payment resulted in
a corresponding permanent reduction of the Revolving Credit Commitments.

(i) If any Loan Party or any of its Subsidiaries Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05 (other than clause (m), (n) or (o) thereof)) which in the aggregate
results in the receipt by such Loan Party or such Subsidiary of Net Cash
Proceeds (determined as of the date of such Disposition, whether or not such Net
Cash Proceeds are then received by such Loan Party or such Subsidiary), in
excess of $200,000 in any fiscal year, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom promptly upon (and in any event within five Business Days after)
receipt thereof by such Loan Party or such Subsidiary; provided that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(ii), at the option of the Borrower, and so long as no Event of
Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets (or, in the case of proceeds received pursuant to a Disposition
permitted under Section 7.05(o), in Investments permitted under Section 7.03(h)
or (i)) within 12 months after the receipt of such Net Cash Proceeds; provided
further, however, that any Net Cash Proceeds not so reinvested within such
12-month period shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.05.

(ii) Upon the sale or issuance by Holdings or any of its Subsidiaries of any of
its Equity Interests (other than (A) any sales or issuances of Equity Interests
to another Loan Party and (B) exercises of options by employees of a Loan Party
that do not give rise to Net Cash Proceeds in excess of $2,500,000 in the
aggregate), including as a result of the exercise of any warrants to acquire
Equity Interests in Holdings or any Subsidiary by the holders thereof, the
Borrower shall prepay in the manner set forth in Sections 2.05(b)(vii) and
(viii) an aggregate principal amount of Loans equal to 50% of all Net Cash
Proceeds received therefrom promptly upon (and in any event within five Business
Days after) receipt thereof by Holdings or such Subsidiary.

(iii) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrower shall prepay in the manner set
forth in Sections 2.05(b)(vii) and (viii) an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom promptly upon (and in
any event within five Business Days after) receipt thereof by Holdings or such
Subsidiary.

 

52



--------------------------------------------------------------------------------

(iv) Upon any Extraordinary Receipt received by or paid to Holdings or any of
its Subsidiaries, and not otherwise included in clause (ii), (iii) or (iv) of
this Section 2.05(b), the Borrower shall prepay in the manner set forth in
Sections 2.05(b)(vii) and (viii) an aggregate principal amount of Loans equal to
100% of all Net Cash Proceeds received therefrom promptly upon (and in any event
within five Business Days after) receipt thereof by such Loan Party or such
Subsidiary; provided that, with respect to any Net Cash Proceeds from insurance
or casualty or condemnation awards, at the option of the Borrower, and so long
as no Event of Default shall have occurred and be continuing, such Loan Party or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets within 12 months after the receipt of such Net Cash Proceeds;
provided further, however, that any Net Cash Proceeds not so reinvested within
such 12-month period shall be immediately applied to the prepayment of the Loans
as set forth in this Section 2.05.

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans and Swing Line Loans and Unreimbursed Amounts
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(vi) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the Total Revolving Credit Outstandings exceed the Revolving Credit Facility at
such time.

(vi) Each prepayment of Loans pursuant to this Section 2.05(b) shall be applied,
first, to Term B Facility and to the principal repayment installments thereof
first to the next four scheduled principal installments in direct order of
maturity and second to the remaining scheduled installments on a pro-rata basis
and, third, to the Revolving Credit Facility in the manner set forth in clause
(viii) of this Section 2.05(b).

(vii) Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii), (iii), (iv), (v) or (vi) of this Section 2.05(b), first, shall be applied
ratably to the Unreimbursed Amounts and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i),
(ii), (iii), (iv) or (v) of this Section 2.05(b), the amount remaining, if any,
after the prepayment in full of all Unreimbursed Amounts, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full (the sum of such prepayment amounts,
cash collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Borrower for use in the ordinary
course of its business, and the Revolving Credit Facility shall be automatically
and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(iii). Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

 

53



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the unused portions of the
Letter of Credit Sublimit or the unused Revolving Credit Commitments, or from
time to time permanently reduce the unused portions of the Letter of Credit
Sublimit or the unused Revolving Credit Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 p.m.
three Business Days or such later date as is acceptable to the Administrative
Agent in its discretion prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the unused portions of the Letter of Credit Sublimit or the
unused Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility.

(b) Mandatory. c. The aggregate Term B Commitments shall be automatically and
permanently reduced to zero on the date of the Term B Borrowing.

(i) The Revolving Credit Facility shall be automatically and permanently reduced
on each date on which the prepayment of Revolving Credit Loans outstanding
thereunder is required to be made pursuant to Section 2.05(b)(i), (ii), (iii),
(iv) or (v) by an amount equal to the applicable Reduction Amount.

(ii) If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the unused Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the unused Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees accrued until the effective date of any
termination of the Commitments shall be paid on the effective date of such
termination.

2.07 Repayment of Loans. iv. Term B Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term B Lenders the aggregate
principal amount of all Term B Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.06):

 

Date

   Amount

June 30, 2007

   $ 300,000

September 30, 2007

   $ 300,000

December 31, 2007

   $ 300,000

March 31, 2008

   $ 300,000

June 30, 2008

   $ 300,000

September 30, 2008

   $ 300,000

 

54



--------------------------------------------------------------------------------

December 31, 2008

   $ 300,000

March 31, 2009

   $ 300,000

June 30, 2009

   $ 300,000

September 30, 2009

   $ 300,000

December 31, 2009

   $ 300,000

March 31, 2010

   $ 300,000

June 30, 2010

   $ 300,000

September 30, 2010

   $ 300,000

December 31, 2010

   $ 300,000

March 31, 2011

   $ 300,000

June 30, 2011

   $ 300,000

September 30, 2011

   $ 300,000

December 31, 2011

   $ 300,000

March 31, 2012

   $ 300,000

June 30, 2012

   $ 300,000

September 30, 2012

   $ 300,000

December 31, 2012

   $ 300,000

March 31, 2013

   $ 300,000

June 30, 2013

   $ 300,000

September 30, 2013

   $ 300,000

December 31, 2013

   $ 300,000

Maturity Date

   $ 111,900,000

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.

(a) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

 

55



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of a Default under
Section 8.01(a), (f) or (g) or an Event of Default and upon the request of the
Required Lenders (which request shall be automatically deemed to have been made
upon the actual or deemed entry of an order for relief with respect to the
Borrower under the Bankruptcy Code of the United States), the Borrower shall pay
interest on all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender (other than a Defaulting Lender) in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Commitment Fee Percentage times the actual daily amount
by which the aggregate Revolving Credit Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Credit Loans plus (ii) the Outstanding Amount of
L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Commitment Fee Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Commitment Fee Percentage separately
for each period during such quarter that such Applicable Commitment Fee
Percentage was in effect.

(b) Other Fees. a. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(i) The Borrower shall pay to the Administrative Agent such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the

 

56



--------------------------------------------------------------------------------

basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent (set forth in the Register) shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be included in computing interest or fees, as
the case may be.

 

57



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

v. Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

58



--------------------------------------------------------------------------------

vi. Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(c) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(d) Insufficient Payment. Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent and the Lenders in the order of priority set
forth in Section 8.03.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof of the applicable Facility as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

59



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or Holdings hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or Holdings, as the case may be, shall make such deductions
and (iii) the Borrower or Holdings, as the case may be, shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower and Holdings. Without limiting the
provisions of subsection (a) above, the Borrower and Holdings shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower and Holdings. The Borrower and Holdings
shall, jointly and severally, indemnify the Administrative Agent, each Lender
and the L/C Issuer, within 15 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if the Borrower reasonably believes that
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent or such Lender, as the case may be, will use reasonable
efforts to cooperate with the Borrower to obtain a refund of such Indemnified
Taxes or Other Taxes so long as such efforts would not, in the sole
determination (exercised in good faith) of the Administrative Agent or such
Lender, as the case may be, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

60



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower or Holdings, as the case may be, is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower and Holdings
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, Holdings or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender
(including, for this purpose the Administrative Agent and any L/C Issuer), if
requested by the Borrower, Holdings or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower, Holdings or the Administrative Agent as will enable the Borrower,
Holdings or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
or Holdings within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

61



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion (exercised in good faith), that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or Holdings, as the case may be, or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower or Holdings, as the case may be, an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or Holdings under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or Holdings, as the case may be, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary set forth
herein, in no event will the Administrative Agent, any Lender or any L/C Issuer
be required to pay any amount to a Loan Party that payment of which would place
the Administrative Agent, such Lender or such L/C Issuer (as applicable) in a
less favorable net after-tax position than it would have been in if the
Indemnified Tax or Other Tax giving rise to such refund had never been imposed.
This subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower,
Holdings or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the

 

62



--------------------------------------------------------------------------------

Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended and each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the Interest Period applicable thereto and until the Administrative Agent
informs the Borrower that the circumstance giving rise to such suspension no
longer exists. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs. (a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and those of such Lender’s or
the L/C Issuer’s holding company), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

63



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses. Within 15 Business Days after demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

64



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, electronic photocopies (“pdf’s”) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least three days prior to the Closing Date;

(iii) a security agreement, in substantially the form of Exhibit F (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,

 

65



--------------------------------------------------------------------------------

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements and all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary in order to perfect the Liens created thereby,

(E) copies of the Assigned Agreements referred to in the Security Agreement, and

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements);

(iv) the Intercreditor Agreement, duly executed by all the parties thereto;

(v) an intellectual property security agreement, in substantially the form of
Exhibit B to the Security Agreement (together with each other intellectual
property security agreement and intellectual property security agreement
supplement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
in proper form for filing in the U.S Patent and Trademark Office and the U.S.
Copyright Office;

(vi) (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan

 

66



--------------------------------------------------------------------------------

Documents to which such Loan Party is a party or is to be a party and (B) a copy
of a Certificate of the Secretary of State of the jurisdiction of incorporation
of each Loan Party certifying (1) as to a true and correct copy of the charter
of such Loan Party and each amendment thereto on file in such Secretary’s office
and (2) that such amendments are the only amendments to such Loan Party’s
charter on file in such Secretary’s office;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Holdings is validly existing, in good standing
and qualified to engage in business in Delaware and, in the case of Holdings,
Colorado;

(viii) a favorable opinion of Kirkland & Ellis LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G-1 and such other customary matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(ix) a favorable opinion of Morris, Nichols, Arsht & Tunnell LLP, local counsel
to the Loan Parties in Delaware, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(x) a favorable opinion of Ropes & Gray LLP, counsel for the Sellers, delivered
in connection with the Acquisition and the Merger which opinion is either
(A) addressed to the Administrative Agent and the Lenders or (B) accompanied by
a reliance letter from such counsel addressed to the Administrative Agent and
the Lenders that expressly states that the Administrative Agent and the Lenders
may rely on such opinion;

(xi) receipt of all governmental, shareholder and third party consents
(including Hart-Scott-Rodino clearance) and approvals necessary in connection
with the Transaction (other than any third party consents the failure of which
to obtain, in the good faith judgment of the Administrative Agent, would not be
material and adverse to the interests of the Lenders), each of which shall be in
full force and effect, and expiration of all applicable waiting periods without
any action being taken by any authority that could restrain, prevent or impose
any material adverse conditions on Holdings and its subsidiaries or the
Transaction;

(xii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2005 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Company Material Adverse Effect, (C) a calculation of the
pro forma Consolidated Leverage Ratio, the pro forma Consolidated First Lien

 

67



--------------------------------------------------------------------------------

Leverage Ratio and the pro forma, adjusted Consolidated EBITDA for the period of
four fiscal quarters ended as of March 31, 2007 in accordance with
Section 4.01(i) and (D) the current Debt Ratings;

(xiii) a certificate attesting to the Solvency of the Borrower and the
Guarantors on a Consolidated basis, before and after giving effect to the
Transaction, from the Treasurer of the Borrower;

(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

(xv) certified copies of each of the Related Documents, duly executed by the
parties thereto and in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, together with all agreements, instruments
and other documents delivered in connection therewith as the Administrative
Agent shall request; provided, that the Administrative Agent and the Lenders
acknowledge that they are satisfied with (A) the Merger Agreement dated as of
September 25, 2006 executed by the Sellers, Holdings, Merger Co. and the
Companies and the exhibits and schedules thereto and (B) the Securities Purchase
Agreement dated as of September 25, 2006 among the Equity Investors and Holdings
and the exhibits thereto;

(xvi) copies of certificates of merger in form satisfactory to the
Administrative Agent to effect the Merger and the Opco Merger in form
appropriate to be filed with the Secretary of State of the State of Delaware on
the Closing Date;

(xvii) an assumption agreement in substantially the form of Exhibit H (the
“Assumption Agreement”), duly executed by the Surviving Corporation;

(xviii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower most recently ended prior to the Closing Date, signed by
a Responsible Officer of the Borrower, provided that such certificate shall only
include calculations of the Consolidated Leverage Ratio and the Consolidated
First Lien Leverage Ratio; and

(xix) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released.

(b) All fees required to be paid to the Administrative Agent, the Arranger and
the Lenders on or before the Closing Date shall have been paid.

 

68



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent solely in respect of this
Section 4.01(c), the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) The Closing Date shall have occurred on or before June 30, 2007.

(e) All of the written information provided to the Administrative Agent prior to
September 25, 2006 shall be complete and correct in all material respects; and
no new or additional information shall have been received or discovered by the
Administrative Agent or the Lenders regarding the Company or the Operating
Subsidiary or the Transaction after September 25, 2006 that either individually
or in the aggregate could reasonably be expected to have a Company Material
Adverse Effect.

(f) The Merger Agreement shall be in full force and effect.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Merger and the Opco Merger shall be substantially
simultaneously consummated on the Closing Date.

(h) No Revolving Credit Loans, Swing Line Loans or Letters of Credit shall be
outstanding.

(i) The Borrower and its Subsidiaries shall have (based on the unaudited
financial statements for the twelve-month period ended March 31, 2007 (i) a pro
forma Consolidated EBITDA for the twelve-month period ended March 31, 2007 of at
least $26,500,000, calculated giving effect to the adjustments set forth on
Annex I and (ii) a ratio of (x) Consolidated Funded Indebtedness (calculated
giving effect to the Transaction but excluding any Revolving Credit Loans made
on the Closing Date) to (y) pro forma Consolidated EBITDA for the twelve-month
period ended March 31, 2007 (calculated as set forth in clause (i)) of not more
than 6.00:1.00.

(j) The Lead Arranger shall have received: (a) audited consolidated financial
statements of the Company and its subsidiaries for the fiscal years ended
December 31, 2004 (which may include separate audits for stub periods in 2004)
and December 31, 2005 and for the six months ended June 30, 2006, unaudited
consolidated financial statements of the Company and its subsidiaries for any
interim quarterly periods that have ended since the most recent of such audited
financial statements (which interim quarterly financial statements shall be
delivered within 45 days after the end of the relevant quarter), unaudited
financial statements for the fiscal year ended December 31, 2006, (b) pro forma
financial statements as to Holdings and its subsidiaries giving effect to the
Transaction filed with the proxy statement in connection with the Acquisition
(and in any event including all interim quarterly financial statements for
periods ended before the

 

69



--------------------------------------------------------------------------------

Closing Date and including pro forma financial statements for the twelve months
ended December 31, 2006), and (c) forecasts prepared by management of Holdings
and its subsidiaries, each in form reasonably satisfactory to the Lead Arranger,
of balance sheets, income statements and cash flow statements for each month for
the first seven months following the Closing Date and for each year commencing
with the first fiscal year following the Closing Date for the term of the
Facilities. The chief financial officer of Holdings and the Treasurer of the
Borrower shall have provided the Lead Arranger a written certification to the
effect that the pro forma financial statements delivered pursuant to clause (b)
above and the forecasts delivered pursuant to clause (c) above were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of the then existing conditions.

(k) Holdings shall have received not less than $240,000,000 in cash proceeds
from the sale of Preferred Stock and common stock to the Equity Investors (of
which at least $101,500,000 shall be proceeds from the sale of common stock),
and Holdings shall have contributed such cash proceeds, together with at least
$75,000,000 of Holdings’ cash on hand, to the capital of the Borrower.

(l) Since the date of the Audited Financial Statements there shall have occurred
no Event that, either individually in the aggregate, could reasonable be
expected to have a Company Material Adverse Effect.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, (i) the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively and (ii) for purposes of the
initial Credit Extension on the Closing Date, the reference to “Material Adverse
Effect” in Section 5.05(c) shall be deemed to be a reference to “Company
Material Adverse Effect”.

 

70



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Set forth on
Schedule 5.01 hereto is a complete and accurate list of all Loan Parties as of
the date of this Agreement, showing as of the date hereof (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. Each Loan Party and each of its Subsidiaries (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents and
Related Documents to which it is a party and consummate the Transaction, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document and Related Document to which such Person
is or is to be a party have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action, and do
not and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than Liens permitted under Section 7.01) under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law except, in the case of clauses
(b) and (c), in any one or more respects that taken together are de minimis.

 

71



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. Except as have been made or
taken and are in full force and effect, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
execution and delivery or performance by any Loan Party of any Related Document,
or for the consummation of the Transaction (except such as could not reasonably
be expected to be material to the Transaction, to Holdings and its Subsidiaries
or to the Lenders), (c) (i) the grant by any Loan Party of the Liens granted by
it pursuant to the Collateral Documents, (ii) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof, subject to Liens permitted by clauses (e), (j) and (q) of
Section 7.01) or (iii) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except in the case of this clause (c) for (A) the
filing of UCC financing statements and continuation statements and filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (B) recordation of any mortgages, (C) in the case of the Pledged
Collateral, delivery of such Pledged Collateral to the Collateral Agent, (D) in
the case of Deposit Accounts not constituting Excluded Deposit Accounts, by the
execution and delivery of control agreements providing for “control” as
described in Section 9-104 of the UCC, (E) in the case of Securities Accounts,
upon the earlier of (x) the filing of UCC financing statements and (y) the
execution and delivery of control agreements providing for “control” as
described in Section 9-106 of the UCC (F) as may be required, in connection with
the disposition of any Pledged Collateral, by laws generally affecting the
offering and sale of securities and (G) any consents, exemptions,
authorizations, actions, notices, approvals, registrations or filings that do
not affect more than a de minimis portion of the Collateral. The Merger has been
consummated on the Closing Date, substantially simultaneously with the Initial
Credit Extension, in accordance with the Merger Agreement (without any waiver or
amendment of any term, provision or condition set forth therein that in the good
faith judgment of the Administrative Agent is or could reasonably be expected to
be material and adverse to the Lenders to which the Administrative Agent has not
previously consented in writing) and applicable Law. The Opco Merger has been
consummated on the Closing Date, substantially simultaneously with the Initial
Credit Extension, in accordance with applicable Law.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally.

 

72



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect. (a) Each of the Audited
Financial Statements and the audited financial statements for the six months
ended June 30, 2006 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and the Operating Subsidiary as of the date thereof and
their results of operations for the period covered thereby; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Holdings
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required to be shown
therein in accordance with GAAP (or, in the case of the financial statements of
the Company provided on the date of this Agreement, to the best knowledge of
Holdings and the Borrower, show all material indebtedness and other liabilities,
direct or contingent, of the Company and the Operating Subsidiary, including
liabilities for taxes, material commitments and Indebtedness, to the extent
required to be shown therein in accordance with GAAP).

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated March 31, 2007, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since December 31, 2005, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of Holdings and its Subsidiaries as
at December 31, 2006, and the related consolidated pro forma statements of
income and cash flows of Holdings and its Subsidiaries for the twelve months
then ended, certified by the chief financial officer or treasurer of the
Borrower, copies of which have been furnished to the Administrative Agent,
fairly present in all material respects the consolidated pro forma financial
condition of Holdings and its Subsidiaries as at such date and the consolidated
pro forma results of operations of Holdings and its Subsidiaries for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP except with respect to the adjustments set forth on
Schedule 5.05(d).

(e) The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.01 or
6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s best estimate of its future financial performance, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts or guarantees of future performance and that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material.

 

73



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings or claims pending or,
to the knowledge of Holdings or the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to adversely affect
this Agreement, any other Loan Document, any Related Document or the
consummation of the Transaction, except in one or more respects that taken
together are de minimis or (b) either individually or in the aggregate have a
reasonable likelihood of an adverse determination and, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from any Credit Extension
or from the application of the proceeds thereof.

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens set forth on Schedule 5.08(b), and as otherwise
permitted by Section 7.01.

(c) As of the date of this Agreement, Schedule 5.08(c) sets forth a complete and
accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and fair value thereof.

(d) As of the date of this Agreement, (i) Schedule 5.08(d)(i) sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof.

(ii) As of the date of this Agreement, Schedule 5.08(d)(ii) sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessor, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof.

(e) As of the date of this Agreement, Schedule 5.08(e) sets forth a complete and
accurate list of all Investments (other than Cash Equivalents) held by any Loan
Party or any Subsidiary of a Loan Party on the date hereof, showing as of the
date hereof the amount, obligor or issuer and maturity, if any, thereof.

 

74



--------------------------------------------------------------------------------

5.09 Environmental Compliance. vii. The Loan Parties and their respective
Subsidiaries comply, and for the past three years, have complied, with all
applicable Environmental Laws and Environmental Permits except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

viii. None of the properties currently or, to the knowledge of the Borrower,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the active CERCLIS list or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently or, to the knowledge of
the Loan Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries in a form or condition which violates, or gives rise to liability
under, Environmental Laws; and Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries, in each case except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

ix. Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in liability to any
Loan Party or any of its Subsidiaries, in each case except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes. Holdings and its Subsidiaries have filed all Federal and state
income and other material tax returns and reports required to be filed, and have
paid all Federal and state income and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
tax assessment or proposed tax assessment against Holdings, the Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
Neither any Loan Party nor any of its Subsidiaries is party to any tax sharing
agreement except for any tax

 

75



--------------------------------------------------------------------------------

sharing agreement among the Loan Parties and their subsidiaries, a copy of which
has been delivered to the Administrative Agent when required under Section 6.02.
The Merger will not be taxable to the Borrower, the Company or any of their
respective Subsidiaries in an aggregate amount in excess of $2,500,000.

5.12 ERISA Compliance. (a) Except as could not reasonably be expected to have a
Material Adverse Effect, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws and each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Borrower and, except as could not
reasonably be expected to have a Material Adverse Effect, each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan of the Borrower.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the date of this
Agreement, each Loan Party has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and Second Lien Documents. As of the date hereof, each Loan
Party has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and are owned by Holdings in the amounts specified on
Part (c) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents and Second Lien Documents.

 

76



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders in compliance with Section 6.03 all events and circumstances, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing (or orally and confirmed in writing) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading at the time made or delivered; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being understood that projections as to future
events are not to be viewed as facts or guarantees of future performance and
that actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material.

5.16 Compliance with Laws. Each Loan Party and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Solvency. The Loan Parties are, on a Consolidated basis together with their
Subsidiaries, Solvent.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnity obligations as to which no claim has
been made or notice given) hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than, at such time as the
Commitments have been terminated, Letters of Credit that have been Cash
Collateralized in a manner acceptable to the Administrative Agent and the L/C
Issuer), each of Holdings and the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

77



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) as soon as available, but in any event within 90 days (or, for the fiscal
year ending December 31, 2006, 150 days) after the end of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case (commencing with delivery of the annual financial statements
for the fiscal year ended December 31, 2007) in comparative form the figures for
the previous fiscal year, all in reasonable detail and in form reasonably
satisfactory to the Administrative Agent and prepared in accordance with GAAP,
such consolidated Statements to be audited and accompanied by a report and
opinion of Ehrhardt Keefe Steiner & Hottman PC or other independent certified
accounting firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not state that such
accountants express no opinion and shall not contain any “going concern”
qualification or qualification as to scope of the audit, or any other
qualification to which the Required Lenders have objected in writing;

(b) as soon as available, but in any event within 45 days (or, in the case of
the fiscal quarter ended June 30, 2007, 60 days) after the end of each of the
first three fiscal quarters of each fiscal year of Holdings, a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations, and
cash flows and, to the extent required by SEC reporting requirements,
shareholders’ equity, for such fiscal quarter and for the portion of Holdings’
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
in form reasonably satisfactory to the Administrative Agent, certified by the
chief executive officer or the treasurer of Holdings as fairly presenting, in
all material respects, the financial condition, results of operations,
shareholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holding, forecasts prepared by management of Holdings, in
form and detail reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows statements of Holdings and its Subsidiaries on a quarterly basis for the
fiscal year following such fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

78



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent reasonably available at no incremental cost to
Holdings or the Borrower, a certificate of its independent certified public
accountants, in form and detail reasonably satisfactory to the Administrative
Agent, certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate, in
substantially the form of Exhibit D, signed by a Responsible Officer of Holdings
and stating whether, since the date of the most recent financial statements
delivered hereunder there has been any material change in GAAP used in the
preparation of such financial statements, and if such material change has
occurred, Holdings shall also provide, if necessary for the determination of
compliance with Section 7.11, a statement of reconciliation conforming such
financial statements to GAAP;

(c) promptly after any reasonable request by the Administrative Agent or any
Lender, copies of any detailed audit reports, final management letters submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with any audit of the
accounts or books of any Loan Party or any of its Subsidiaries;

(d) promptly after the sending or filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements, in each case, which Holdings may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement evidencing indebtedness in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(f) as soon as available after the end of each fiscal year, a report in form and
detail satisfactory to the Administrative Agent summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

 

79



--------------------------------------------------------------------------------

(g) promptly and in any event within five Business Days after receipt thereof by
any Loan Party or any of its Subsidiaries, copies of each initial notice or
other initial correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding any Loan Party or any of its
Subsidiaries, each initial notice of any possible investigation becoming an
official investigation, each notice of resolution of any such investigation or
possible investigation and any other information with respect thereto reasonably
requested by the Administrative Agent from time to time;

(h) promptly upon receipt thereof, copies of all notices of default received by
any Loan Party or any of its Subsidiaries under or pursuant to any Related
Document, the Second Lien Credit Agreement, or any instrument, indenture, loan
or credit or similar agreement evidencing Indebtedness in excess of the
Threshold Amount;

(i) promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect, or that affects a
property subject to a Mortgage and could reasonably be expected to be material;

(j) as soon as available, a copy of any amendment to the Charter of any Loan
Party;

(k) within 60 days after the end of each fiscal year, a report supplementing
Schedules 5.01, 5.08(c), 5.08(d)(i) and (ii) and 5.13, including an
identification of all owned real property disposed of by any Loan Party or any
of its Subsidiaries during such fiscal year, a list and description (including
the street address, county or other relevant jurisdiction, state, record owner
and book value thereof and, in the case of leases of property, lessor, lessee,
expiration date) of all real property acquired or leased during such fiscal year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
and

(l) promptly, such additional information regarding the business, financial,
legal or corporate affairs (including, without limitation, information
concerning the Related Documents and transactions thereunder) of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender through the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02
(other than Section 6.02(b)) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holdings’ or the Borrower’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper

 

80



--------------------------------------------------------------------------------

copies of such documents to the Administrative Agent if it requests (including
on behalf of any Lender) the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Furthermore, if any financial statement, certificate or other
information required to be delivered pursuant to Section 6.01 or 6.02 shall be
required to be delivered on any date that is not a Business Day, such financial
statement, certificate or other information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.
Notwithstanding anything to the contrary contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates referred to in Section 6.02(b) to the Administrative Agent. Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default specifying the nature and extent thereof
and the action (if any) that is proposed to be taken with respect thereto;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) to the extent such matter has resulted
or could reasonably be expected to result in a Material Adverse Effect,
(A) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary thereof and (B) any dispute, litigation,
investigation, proceeding or suspension

 

81



--------------------------------------------------------------------------------

between any Loan Party or any Subsidiary thereof and any Governmental Authority
and (ii) the commencement of, or any material development in, any litigation or
proceeding of a type described in Section 5.06 affecting any Loan Party or any
Subsidiary thereof, or any material litigation or proceeding pursuant to any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the election by the Borrower to (A) reinvest all or any portion of any
Net Cash Proceeds realized under a Disposition as described in
Section 2.05(b)(ii) in or (B) reinvest all or a portion of a insurance or
casualty or condemnation award as described in Section 2.05(b)(v).

(f) of the (A) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii) (including any such Disposition as to which the Borrower
elects to retain the proceeds for reinvestment as permitted thereunder),
(B) occurrence of any sale of capital stock or other Equity Interests for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), (C) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv) and (D) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(v) (including any such Extraordinary Receipt as to which the
Borrower elects to retain the proceeds for reinvestment as permitted
thereunder).

Each notice pursuant to Section 6.03(a), (b), (c), (d) or (e) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, except those being contested in
good faith in the ordinary course of business as to which adequate reserves are
being maintained in accordance with GAAP, including in any event (a) all Federal
and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon it or its properties or assets,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property (other than a Lien
permitted under Section 7.01); and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. x. Except as a result of or in connection
with a dissolution, merger or disposition of a Subsidiary of the Borrower
permitted under Section

 

82



--------------------------------------------------------------------------------

7.04 or Section 7.05, each Loan Party will (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower may consummate the
Merger and the Opco Merger; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material tangible properties and equipment necessary in the operation of its
business in good working order and condition in the case of tangible property,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Holdings or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
each Agent and each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours;
provided, however than in the absence of an Event of Default such visits shall
be limited to once per year in the aggregate for the Administrative Agent and
the Lenders coordinated through the Administrative Agent and, upon reasonable
advance notice to the Borrower; provided, further, however, that when an Event
of Default has occurred and is continuing, any Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.

 

83



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the formation
or acquisition of any new direct or indirect Subsidiaries (other than any CFC or
a Subsidiary that is held directly or indirectly by a CFC or any Excluded Joint
Venture, except that any Equity Interests or other investment property owned by
Holdings in such Excluded Joint Venture shall be pledged as Collateral) by any
Loan Party, then the Borrower shall, at the Borrower’s expense:

(i) Promptly notify the Administrative Agent of such newly-formed or acquired
Subsidiary and within 30 days after such formation or acquisition (or such
longer period as the Administrative Agent may agree in its sole discretion),
cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent (A) a guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ obligations under the Loan Documents and (B) a joinder
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such Person acknowledges and agrees to the terms of the
Intercreditor Agreement,

(ii) within 30 days (or 60 days in the case of real property deliveries) (or, in
each case, such longer period as the Administrative Agent may agree in its sole
discretion) or after such formation or acquisition, cause such Subsidiary and
each direct and indirect parent of such Subsidiary (if it has not already done
so) to duly execute and deliver to the Administrative Agent Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements (and in the case of owned real property with a fair market value in
excess of the Mortgage Threshold (unless subject to a Lien permitted under
7.01(l)), deeds of trust, trust deeds and mortgages together with the items
listed on Schedule 6.12), as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all Pledged
Interests in and of such Subsidiary, and other instruments of the type specified
in Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties in accordance with
the Collateral Documents,

(iii) within 30 days (or 60 days in the case of real property deliveries) (or,
in each case, such longer period as the Administrative Agent may agree in its
sole discretion) after such formation or acquisition, cause such Subsidiary and
each direct and indirect parent of such Subsidiary (if it has not already done
so) to take whatever action (in accordance with the Collateral Documents
including the recording of mortgages, the filing of Uniform Commercial Code
financing statements) may be necessary or advisable in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, mortgages, Security Agreement Supplements, IP Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms, and

 

84



--------------------------------------------------------------------------------

(iv) within 60 days (or such longer period as the Administrative Agent may agree
in its sole discretion) after such formation or acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent in
its reasonable discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b) Upon the acquisition of any property (excluding leasehold interests in real
property, including as to owned real property only owned real property in excess
of the Mortgage Threshold and in the case of intellectual property, only IP
Rights in the United States) by any Loan Party, and such property, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties in accordance with the Collateral
Documents, then the Borrower shall, at the Borrower’s expense:

(i) within 30 days (or 60 days in the case of real property deliveries) (or, in
each case, such longer period as the Administrative Agent may agree in its sole
discretion) after such acquisition, cause the applicable Loan Party to duly
execute and deliver to the Administrative Agent, (x) in the case of fee-owned
real property in excess of the Mortgage Threshold (unless subject to the Liens
under Section 7.01(l), deeds of trust, trust deeds, or mortgages together with
the documents set forth on Schedule 6.12 and (y) in the case of other property,
Security Agreement Supplements, IP Security Agreement Supplements and other
security and pledge agreements, in form and substance reasonably satisfactory to
the Administrative Agent, securing payment of all the Obligations of the
applicable Loan Party under the Loan Documents and constituting Liens on all
such properties in accordance with the Collateral Documents,

(ii) within 30 days (or such longer period as the Administrative Agent may agree
in its sole discretion) after such acquisition, cause the applicable Loan Party
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements) may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on such property, enforceable against all third
parties, and

(iii) within 60 days after such acquisition (or such longer period as the
Administrative Agent may agree in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request.

 

85



--------------------------------------------------------------------------------

(c) At any time upon reasonable request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, deeds of trust, trust deeds, mortgages, Security
Agreement Supplements, IP Security Agreement Supplements and other security and
pledge agreements.

6.13 Compliance with Environmental Laws. Comply in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

6.14 Preparation of Environmental Reports. At the reasonable request of the
Required Lenders from time to time with respect to any fee-owned real property
of Holdings and its Subsidiaries as to which, based on the prior use of such
real property, it would be reasonable to conduct an environmental site
assessment, provide to the Lenders within 60 days after such request, at the
expense of the Borrower, a Phase I environmental site assessment report for any
of its properties described in such request, prepared by an environmental
consulting firm acceptable to the Administrative Agent, indicating the presence
or absence of Hazardous Materials and the estimated cost of any compliance,
removal or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

6.15 Further Assurances. (a) Promptly upon request by the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or

 

86



--------------------------------------------------------------------------------

hereafter intended to be granted to the Secured Parties under any Loan Document
or under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

(b) Promptly upon any request by the Administrative Agent from time to time,
provide to the Administrative Agent a certificate of an independent transfer
agent or similar Person for Equity Interests of Holdings confirming that the
required number of votes under the Holdings Charter have been obtained in
connection with any event as to which a vote of the shareholders of Holdings is
conducted.

6.16 Interest Rate Hedging. Enter into prior to the date which is 90 days after
the date of this Agreement, and maintain at all times thereafter, interest rate
Swap Contracts with Persons acceptable to the Administrative Agent, covering a
notional amount such that not less than 50% of the aggregate Indebtedness for
borrowed money of the Borrower and its Subsidiaries (excluding Revolving Credit
Loans) on a consolidated basis.

6.17 Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with Bank of America or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.

6.18 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, except to the extent that failure to do so could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and cause each of its Subsidiaries to do so.

6.19 Maintenance of Ratings. Use commercially reasonable efforts to maintain
Debt Ratings in effect at all times.

6.20 Post-Closing Matters. (a) Deliver on or before the date which is 90 days
after the Closing Date (which date may be extended by up to an additional 60
days with the consent of the Administrative Agent in its sole discretion)
Deposit Account Control Agreements and Securities Account Control Agreements for
each of the Pledged Deposit Accounts and each of the Securities Accounts (all
such terms as defined in the Security Agreement).

(b) Use commercially reasonable efforts to obtain, as soon as practicable, the
consent, in substantially the form of Exhibit A to the Security Agreement or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
to the collateral assignment under the Security Agreement of each of the
agreements listed on Schedule III, from each party thereto (other than the Loan
Parties).

(c) Use commercially reasonable efforts to obtain, as soon as practicable,
landlords’ or bailees’ agreements in form and substance reasonably satisfactory
to the Collateral Agent from (i) the lessors under the leased properties listed
on Schedule 5.08(d)(i) and (ii) each of the bailees in respect of the locations
listed on Schedule VIII to the Security Agreement.

 

87



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnity obligations as to which no claim has
been made or notice given) hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than, at such time as the
Commitments have been terminated, Letters of Credit that have been Cash
Collateralized in a manner acceptable to the Administrative Agent and the L/C
Issuer), the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly, and solely in the case of Section 7.20, Holdings shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or sign or suffer to exist any security agreement authorizing any
secured party thereunder to file such financing statement, or assign any
accounts or other right to receive income, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Subject to the Intercreditor Agreement, Liens created under any Second Lien
Loan Document;

(c) Liens existing on the date hereof and listed on Schedule 5.08(c) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(k);

(d) Liens for taxes, assessments or governmental charges or levies not yet due
and payable or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) pledges or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

88



--------------------------------------------------------------------------------

(h) easements, covenants, rights-of-way, restrictions (including zoning
restrictions), licenses, encroachments, building codes, land use laws and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person and its subsidiaries taken as a
whole;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) Liens securing Indebtedness permitted under Section 7.02(f); provided that
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness or, if applicable, subject to such Capitalized
Lease;

(k) other Liens affecting property with an aggregate fair value not to exceed
$5,000,000, provided that no such Lien that secures Indebtedness shall extend to
or cover any Collateral;

(l) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on the assets acquired pursuant to an acquisition permitted under
Section 7.03, provided that such Liens attach at all times only to the same
assets that such Liens attached to, and secure only the same Indebtedness that
such Liens secured, immediately prior to such acquisition, and were not created
in contemplation of such acquisition;

(m) leases or subleases granted to other Persons in the ordinary course of
business of the Borrower and its Subsidiaries;

(n) (i) non-exclusive licenses or sublicenses of intellectual property on fair
market terms granted to other Persons in the ordinary course of business of the
Borrower and its Subsidiaries and (ii) licenses of intellectual property on fair
market terms (A) in jurisdictions outside the United States which licenses are
exclusive as to a particular geographical area outside the United States and
(B) in the United States which licenses are exclusive as to a particular new or
undeveloped market or product or as to non-retail channels of distribution;

(o) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business of the Borrower and its Subsidiaries;

(p) Liens securing reimbursement obligations in respect of documentary letters
of credit or bankers’ acceptances permitted under Section 7.02(k) provided that
such Liens attach only to the documents and goods covered thereby and proceeds
thereof;

 

89



--------------------------------------------------------------------------------

(q) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to such assets on deposit in one or more accounts maintained by the
Borrower or any Loan Party, in each case arising in the ordinary course of
business in favor of the depository institutions with which such accounts are
maintained, securing amounts owing to such depository institutions with respect
to such account arrangements;

(r) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party; and

(s) Liens on assets of any Foreign Subsidiary securing obligations of such
Foreign Subsidiary permitted under this Agreement.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness in respect of Swap Contracts designed to manage fluctuations in
interest rates, currency exchange rates and commodity pricing risks not for
speculative purposes;

(b) Indebtedness owed to Holdings, Borrower or a Subsidiary Guarantor, which
Indebtedness shall (i) constitute “Pledged Debt” under the Security Agreement,
(ii) be subordinated to the Obligations on terms satisfactory to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03; and (iv) Indebtedness owed to a subsidiary that is not a
Guarantor, so long as such Indebtedness is subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

(c) Indebtedness under the Loan Documents;

(d) Indebtedness pursuant to the Second Lien Credit Agreement in an aggregate
principal amount not in excess of $40,000,000 (plus the amount of fees,
expenses, premium and accrued interest in connection with a permitted
refinancing thereof under Section 7.02(j)) at any time outstanding;

(e) (i) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
or other obligations otherwise permitted hereunder of the Borrower or any other
Guarantor, (ii) Guarantees by Subsidiaries that are not Guarantors of
obligations of the Borrower or its Subsidiaries, (iii) Guarantees by the
Borrower or any Guarantor of obligations of any non-Guarantor Subsidiary which
are permitted to be made as an Investment under Section 7.03(c)(iv);

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for assets within the limitations set forth in
Section 7.01(j); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $2,500,000;

(g) Indebtedness in respect of bid, performance, appeal or surety bonds issued
for the account of Holdings, the Borrower or any of their Subsidiaries in the
ordinary course of business, surety and other obligations incurred in the
ordinary course of business in connection with workers’ compensation, social
security, unemployment insurance and other social security legislation;

 

90



--------------------------------------------------------------------------------

(h) Indebtedness in respect of netting services or overdraft protection or in
connection with deposit accounts or securities accounts maintained with
financial institutions or from any arrangement relating to the provision of
treasury, depositary or cash management services or automated clearinghouse
transfer of funds, in each case incurred in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
in a transaction permitted under this Agreement; provided that such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary,
provided further, that the aggregate principal amount of Indebtedness permitted
by this clause (i) shall not exceed $2,500,000 at any time outstanding;

(j) Indebtedness which represents a refinancing, replacement, refunding,
extension or renewal of any of the Indebtedness described in clauses (d) and
(i); provided that (A) any such refinancing, replacement, refunding, extension
or renewal Indebtedness is in an aggregate principal amount not greater than the
aggregate principal amount of Indebtedness being renewed, replaced, refunded,
extended or refinanced, plus the amount of any premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing, replacement, refunding, extension or renewal Indebtedness has a
maturity date that is after the Maturity Date for the Term B Facility, and a
weighted average life to maturity longer than or equal to that of the
Indebtedness being renewed, replaced or refinanced and (C) the covenants, events
of default, subordination (including lien subordination) and other material
terms and provisions thereof (including any guarantees thereof or security
documents in respect thereof, but excluding pricing and call protection, which
shall be on market terms for similar financings) shall be, in the aggregate no
less favorable to the Loan Parties or to the interests of the Administrative
Agent and the Lenders than those contained in the Indebtedness being renewed,
refinanced, refunded or extended;

(k) Indebtedness relating to documentary letters of credit obtained in the
ordinary course of business having an aggregate face amount of not more than
$3,000,000 at any time;

(l) Indebtedness arising from agreements of the Borrower or any of its
Subsidiaries providing for indemnification, “earn-out” obligations, adjustment
of purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition of any Subsidiary or assets permitted under
Section 7.05 or any investment permitted under Section 7.03 (in each case, to
the extent that such Indebtedness was included in determining the amount of such
Disposition or Investment for purposes of such Section);

(m) Indebtedness not in excess of $5,000,000 outstanding at any time consisting
of trade payables overdue for more than 90 days but which are being contested in
good faith in the ordinary course of business and as to which adequate reserves
are being maintained in accordance with GAAP; and

 

91



--------------------------------------------------------------------------------

(n) unsecured Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding prior to the second anniversary of the Closing Date and not to
exceed $500,000 at any time outstanding after the second anniversary of the
Closing Date, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by Holdings, the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Holdings, the Borrower and its Subsidiaries in Loan Parties,
(iii) Investments by any Subsidiary that is not a Loan Party, in any other
Subsidiary that is not a Loan Party and (iv) Investments by any Loan Party in a
Subsidiary that is not a Loan Party in an aggregate amount, when taken together
with all Investments under Section 7.03(i), not to exceed $10,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof and set forth on Schedule 5.08(e);

(g) Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);

(h) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property and assets of, any Person that, upon the
consummation thereof, will be a wholly-owned Subsidiary of the Borrower or the
acquisition of a line of business, division or business unit of a Person
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.03(h):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

 

92



--------------------------------------------------------------------------------

(ii) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be permitted under
Section 7.07;

(iii) the total Permitted Acquisition Consideration paid by or on behalf of the
Borrower and its Subsidiaries for any such purchase or other acquisition, when
aggregated with the total Permitted Acquisition Consideration paid by or on
behalf of the Borrower and its Subsidiaries for all other purchases and other
acquisitions made by the Borrower and its Subsidiaries pursuant to this
Section 7.03(h), shall not exceed $5,000,000;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, (1) no Default shall have occurred and be
continuing and (2) the representations and warranties set forth in Article V
shall be true and correct in all material respects and (B) immediately after
giving effect to such purchase or other acquisition, Holdings and its
Subsidiaries shall be in compliance on a Pro Forma Basis with all of the
covenants set forth in Section 7.11; and

(v) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least five Business Days (or such shorter period as is
acceptable to the Administrative Agent) prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.03(h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(i) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 (including investments in joint ventures otherwise
permitted under this Agreement) not to exceed $2,000,000 for any single
Investment or series of related Investments and not to exceed $10,000,000 in the
aggregate (plus the amount of any common stock of Holdings issued directly as
consideration for such Investment and that portion of the proceeds of Holdings’
Equity Interests not required to be applied pursuant to Section 2.05(b));
provided that, with respect to each Investment made pursuant to this
Section 7.03(i):

(i) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole
(as determined in good faith by the board of directors (or persons performing
similar functions) of the Borrower or such Subsidiary if the board of directors
is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

(ii) such Investment shall be in property and assets or Persons that are part
of, or in lines of business that are permitted under Section 7.07; and

 

93



--------------------------------------------------------------------------------

(iii) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, Holdings and its Subsidiaries shall be in compliance on a Pro Forma
Basis with all of the covenants set forth in Section 7.11; and

(j) Investments made as a result of consideration received in connection with a
disposition of assets permitted by Section 7.05;

(k) Investments of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Investments exist at the time such person is acquired,
(ii) such Investments are not made in anticipation or contemplation of such
person becoming a Subsidiary and (iii) such Investments are not directly or
indirectly recourse to any of Holdings, the Borrower or any of its Subsidiaries
or any of their respective assets, other than the Person that becomes a
Subsidiary;

(l) prepaid expenses or lease, utility and other similar deposits, in each case
in the ordinary course of business;

(m) Investments resulting from pledges or deposits permitted under Section 7.01;
and

(n) other Investments not exceeding $2,500,000 in the aggregate in any fiscal
year of the Borrower.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party (other than Holdings) is merging
with another Subsidiary, such Loan Party shall be the continuing or surviving
Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets to (i) another Subsidiary which is not a Loan Party or (ii) to a
Loan Party for no consideration, or, in the case of this clause (ii), pursuant
to a Disposition which is in the nature of a liquidation;

(d) any Subsidiary may Dispose of all or substantially all of its assets
pursuant to a Disposition permitted under Section 7.05 (excluding clause
(e) thereof);

(e) the Borrower and its Subsidiaries may consummate the Merger and the Opco
Merger;

 

94



--------------------------------------------------------------------------------

(f) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or any such Subsidiary or the Borrower may permit any other Person to merge into
or consolidate with it; provided that the Person surviving such merger shall be
the Borrower or a wholly-owned Subsidiary of the Borrower; and

(g) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;

provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (other than an agreement that provides by its terms that a condition
to consummation thereof is that such Disposition be permitted under this
Agreement), except:

(a) Dispositions of obsolete, unusable or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) (i) Dispositions of property by any Subsidiary to the Borrower or to a Loan
Party, (ii) Dispositions of property between non-Loan Parties and
(iii) Dispositions from a Loan Party to a Subsidiary that is not a Loan Party to
the extent such Dispositions would be permitted as an Investment under
Section 7.03(c)(iv);

(e) Dispositions permitted by Section 7.04 (other than subsection (d) thereof);

(f) Dispositions consisting of licenses or sublicenses permitted under
Section 7.01(n) or (o);

(g) abandonment or termination in the ordinary course of business of items of
intellectual property and licenses of intellectual property (excluding any
Material Contract) that are not individually or in the aggregate material to the
business of the Borrower and its Subsidiaries;

(h) Dividends in compliance with Section 7.06;

(i) any sale, transfer, assignment or other disposition resulting from any
condemnation of any assets of any Loan Party;

 

95



--------------------------------------------------------------------------------

(j) dispositions or use of cash and Cash Equivalents in the ordinary course of
business;

(k) dispositions, discounts or forgiveness of accounts receivable of financially
troubled debtors in connection with the collection or compromise thereof in the
ordinary course of business;

(l) transfers of assets as non-cash consideration for an Investment to the
extent permitted under Section 7.03(h) or (i);

(m) sales of non-core assets acquired in connection with an acquisition
permitted under Section 7.03;

(n) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (k) in any
fiscal year shall not exceed $250,000 and (iii) at least 75% of the price for
such asset shall be paid to the Borrower or such Subsidiary solely in cash; and

(o) Dispositions for at least 75% cash of businesses of the Company on the
Closing Date that do not use the “Earth Balance”, “Smart Balance” or “Smart
Beat” trademark or technology and do not use any technology that is subject to
the Brandeis License Agreement;

provided, however, that any Disposition pursuant to Sections 7.05(c) through
(o) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(unless a condition to making such Restricted Payment is that it be permitted
under this Agreement), or, in the case of the Borrower or any Subsidiary
thereof, issue or sell any Equity Interests, except that:

(a) each Subsidiary may make Restricted Payments, and issue Equity Interests
that do not constitute Indebtedness, to the Borrower, any Subsidiaries of the
Borrower that are Guarantors and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably (or more favorably from the perspective of
the Borrower) according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) so long as no Default has occurred and is continuing or would result
therefrom, except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

 

96



--------------------------------------------------------------------------------

(d) the Borrower may declare and pay cash dividends and distributions to
Holdings for the purpose of permitting Holdings to pay federal and state income
taxes, franchise taxes, and other taxes, fees, and assessments to the extent
attributable to the business of the Borrower and its Subsidiaries; provided,
that any refunds received by Holdings attributable to the Borrower or any of its
Subsidiaries shall be returned promptly by Holdings to the Borrower through a
common equity contribution to the Borrower;

(e) the Borrower may declare or make Restricted Payments to Holdings to permit
Holdings to (or may make such payments on behalf of Holdings): (i) make payments
to employees, officers and directors expressly contemplated by Section 7.08(b),
(ii) pay audit fees, legal fees, financing fees in connection with transactions
permitted under this Agreement, costs of obtaining directors’ and officers’
liability insurance, costs associated with Sarbanes-Oxley compliance and
(iii) pay other public company costs and overhead fees and expenses in the
ordinary course of business;

(f) Holdings may issue (A) rights or options to acquire capital stock of
Holdings pursuant to employee stock purchase plans, director or employee option
plans and other employee benefit plans and (B) common stock upon the exercise of
options issued under, or pursuant to, employee stock purchase plans, director or
employee option plans and other employee benefit plans; and

(g) Holdings may accrue dividends on any of its Capital Stock; provided that
such dividends may not be paid in cash or otherwise (other than in shares of
such Capital Stock including the Preferred Stock);

(h) any Foreign Subsidiary may issue capital stock to Persons resident in to the
extent required by the laws of the jurisdiction in which it is organized to
comply with requirements of Law.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof and businesses ancillary thereto
relating to any food product in the organic and healthy foods segments, with a
primary focus on heart healthy.

7.08 Transactions with Affiliates; Officer Compensation. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Loan Parties, (b) compensation to employees, officers and directors in the
ordinary course of business and reimbursement of director’s expenses and payment
of directors’ indemnities, provided that the Borrower shall not, during the
fiscal year ending December 31, 2007, pay, or permit any of its

 

97



--------------------------------------------------------------------------------

Subsidiaries to pay, cash compensation to Robert S. Gluck in excess of $300,000
in the aggregate or to Stephen B. Hughes in excess of $400,000 in the aggregate,
(c) dividends permitted under Section 7.06 or (d) transactions contemplated by
the Related Documents not otherwise prohibited under this Agreement.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or the Second
Lien Loan Documents) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, (ii) of any Subsidiary
to Guaranty the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person; other
than:

(A) any agreement in effect (1) on the date hereof or (2) at the time any
Subsidiary becomes a Subsidiary of the Borrower in a transaction permitted under
this Agreement, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower;

(B) in the case of clause (a)(iii) above, (x) customary anti-assignment
provisions in contracts and licenses restricting the assignment thereof and
(y) customary provisions in leases restricting assignability or subleasing;

(C) pursuant to Indebtedness of Foreign Subsidiaries incurred in accordance with
the provisions of this Agreement (solely to the extent such restrictions are
limited to such Foreign Subsidiary);

(D) in the case of clause (a)(i) above, customary restrictions and conditions
contained in agreements relating to the sale of assets or equity permitted
hereunder by Borrower or any Subsidiary pending such sale, provided such
restrictions and conditions apply only to the assets of Borrower or the
Subsidiary that are to be sold;

(E) restrictions that are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Closing Date in accordance with the provisions of this Agreement, so long as
such restrictions expressly permit Liens securing Obligations under the Loan
Documents;

(F) under any documents relating to foreign joint ventures of Borrower or any
Subsidiary to the extent that such joint ventures are not prohibited hereunder
and that such restrictions only restrict Guarantees by such joint venture, Liens
on the assets of such joint ventures and Restricted Payments from such joint
venture;

(G) shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.02(f) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness;

 

98



--------------------------------------------------------------------------------

(H) any Swap Contract entered into pursuant to Section 6.16 that are not more
restrictive than those contained in this Agreement and expressly permit Liens
securing Obligations under the Loan Documents.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

7.11 Financial Covenants. (a) Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
Holdings to be less than the ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

   Minimum
Consolidated
Interest Coverage
Ratio

Closing Date through December 30, 2007

   1.75:1

December 31, 2007 through December 30, 2008

   2.00:1

December 31, 2008 and thereafter

   3.00:1

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of Holdings set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Ratio

Closing Date through June 29, 2007

   6.25:1

June 30, 2007 through December 30, 2007

   5.75:1

December 31, 2007 through December 30, 2008

   4.50:1

December 31, 2008 through December 30, 2009

   3.25:1

December 31, 2009 and each fiscal quarter thereafter

   2.25:1

 

99



--------------------------------------------------------------------------------

(c) Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio at any time during any period of four fiscal quarters of Holdings
set forth below to be greater than the ratio set forth below opposite such
period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
First Lien Leverage
Ratio

Closing Date through June 29, 2007

   4.50:1

June 30, 2007 through December 30, 2007

   4.00:1

December 31, 2007 through December 30, 2008

   3.25:1

December 31, 2008 through December 30, 2009

   2.25:1

December 31, 2009 and thereafter

   1.25:1

7.12 Capital Expenditures. Make any Capital Expenditure, except for Capital
Expenditures not exceeding, in the aggregate for the Borrower and it
Subsidiaries during any fiscal year, $2.0 million; provided, however, that any
portion of any amount set forth above, if not expended in the fiscal year for
which it is permitted above, may be carried over for expenditure in the next
following fiscal year (such amount, the “Capital Expenditure Carryover Amount”);
provided, further that in any fiscal year, Capital Expenditures made shall first
be deemed attributable to that year’s basket and second be deemed attributable
to the Capital Expenditure Carryover Amount.

7.13 Amendments of Organization Documents. Amend any of its Organization
Documents in any manner that could reasonably be expected to be adverse in any
material respect to the interests of the Administrative Agent of the Lenders
without the prior written consent of the Administrative Agent; provided, that
Holdings shall not be permitted to amend its certificate of incorporation
without the prior written consent of the Administrative Agent unless the sole
effect of such amendment is to make the covenants set forth therein less
restrictive to Holdings and its Subsidiaries.

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness under
the Second Lien Loan Documents or any Indebtedness that by its terms is
subordinated in right of payment to the Obligations; provided that, at any time
that no Event of Default has occurred and is continuing and the Leverage Ratio
is less than 3.75:1.00 (as of the last day of the most recently-ended
Measurement Period and as of the date of such prepayment, prior to giving effect
thereto), prepayments of the Second Lien Obligations may be made with that
portion of Excess Cash Flow not required to be used to prepay the Loans.

7.16 Amendment, Etc. of Related Documents, Material Contracts and Indebtedness.
(a) (i) Cancel or terminate any Related Document or consent to or accept any
cancellation or termination thereof, (ii) amend, modify or change in any manner
any term or

 

100



--------------------------------------------------------------------------------

condition of any Related Document or give any consent, waiver or approval
thereunder or (iii) waive any default under or any breach of any term or
condition of any Related Document, except in each case as could not, in the good
faith judgment of the Administrative Agent, reasonably be expected to be
material and adverse to the Lenders or (b) amend, modify or change in any manner
any term or condition of any Second Lien Loan Document, except as permitted by
the Intercreditor Agreement.

7.17 Partnerships, Etc. Become a general partner or other type of member with
unlimited liability in any general or limited partnership or partnership or
similar business arrangement under the Laws of any jurisdiction for cooperation
in the conduct of business, except that any Subsidiary the sole assets of which
consist of its interest in a partnership or similar business arrangement for
cooperation in the conduct of business may become a general partner in such
partnership or similar business arrangement.

7.18 Speculative Transactions. Engage, or permit any of its Subsidiaries to
enter into any Swap Contract or any commodity option or futures contract or
similar transaction for speculative purposes.

7.19 Formation of Subsidiaries. Organize or invest in any new Subsidiary except
as permitted under Section 7.03.

7.20 Holding Company. In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in the
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the performance of
obligations under the Loan Documents, the Second Lien Documents and Related
Documents to which it is a party, (e) actions incidental to the consummation of
the Transactions, (f) the payment of Restricted Payments and taxes to the extent
permitted to be paid by Holdings hereunder, (g) the issuance of common Equity
Interests and (h) activities incidental to the businesses or activities
described in clauses (a)-(g).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a), 6.10, 6.11,
6.17, 6.18 or Article VII; or

 

101



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe (i) any covenant
contained in Section 6.01 or Section 6.02 and such failure continues for 10 days
or (ii) any other covenant or agreement (not specified in Section 8.01(a) or
(b) above or in clause (i) of this Section 8.01(c)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of knowledge by any officer or director of any Loan
Party or written notice thereof from the Administrative Agent or any Lender to
any Loan Party; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due and payable beyond any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (and, in the
case of Guarantees of obligations of Loan Parties that do not constitute
Indebtedness and are being contested in good faith in the ordinary course of
business with adequate reserves as required by GAAP, such failure continues for
a period of 60 days), or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, after the lapse of any
applicable grace period, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (and, in the case of Guarantees of obligations of Loan
Parties that do not constitute Indebtedness and are being contested in good
faith in the ordinary course of business with adequate reserves as required by
GAAP, such failure continues for a period of 60 days); or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Loan Party
or such Subsidiary as a result thereof is greater than the Threshold Amount; or
(iii) Holdings or any of its Subsidiaries violates any provision of the Holdings
Charter; or

 

102



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties and its Subsidiaries taken
as a whole and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or
Affiliate of a Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document (unless the Required Lenders waive any
Event of Default arising therefrom); or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

103



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Document. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof or as a result of a failure by the Collateral Agent to maintain
possession of stock certificates and promissory notes actually delivered to it
or to file Uniform Commercial Code financing statements) cease to create a valid
and perfected first priority lien on the Collateral purported to be covered
thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) if notice of acceleration has been given pursuant to clause (b) and the
Commitments have been terminated pursuant to clause (d), require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

104



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under Article
III, ratably among them in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Swap
Contracts and Secured Cash Management Agreements, ratably among the Lenders, the
L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative

 

105



--------------------------------------------------------------------------------

Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), potential Hedge Bank and potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

106



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed in good faith by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The

 

107



--------------------------------------------------------------------------------

Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give written notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with, so long as no Event of Default has occurred
and is continuing, the Borrower’s approval (not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States having a combined capital and surplus of at least $250,000,000, or
an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above with so long as no Event of
Default has occurred and is continuing, the Borrower’s approval (not to be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the

 

108



--------------------------------------------------------------------------------

retiring L/C Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the

 

109



--------------------------------------------------------------------------------

making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 11.01 hereof;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

9.11 Intercreditor Agreement. Each of the Lenders and each L/C Issuer hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof. Each Lender and L/C Issuer (and each
Person that becomes a Lender or L/C Issuer hereunder pursuant to Section 11.06)
hereby (a) acknowledges that Bank of America is acting under the Intercreditor
Agreement in multiple capacities as the Administrative Agent and the Second Lien
Administrative Agent and (b) waives any conflict of interest, now contemplated
or arising hereafter, in connection therewith and agrees not to assert against
Bank of America any claims, causes of action, damages or liabilities of whatever
kind or nature

 

110



--------------------------------------------------------------------------------

relating thereto. Each Lender and each L/C Issuer (and each Person that becomes
a Lender or L/C Issuer hereunder pursuant to Section 11.06) hereby authorizes
and directs Bank of America to enter into the Intercreditor Agreement on behalf
of such Lender or L/C Issuer and agrees that Bank of America, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Holdings hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Administrative Agent, the L/C Issuer and the Lenders, arising
hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent, the
L/C Issuer or the Lenders in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against Holdings, the Borrower or the
other Loan Parties under Debtor Relief Laws, and including interest that accrues
after the commencement by or against the Borrower of any proceeding under any
Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon Holdings, and conclusive for the purpose of establishing
the amount of the Guaranteed Obligations. This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of Holdings under this Guaranty, and
Holdings hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders. Holdings consents and agrees that the Administrative
Agent, the L/C Issuer and the Lenders may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, Holdings consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of Holdings under this
Guaranty or which, but for this provision, might operate as a discharge of
Holdings.

 

111



--------------------------------------------------------------------------------

10.03 Certain Waivers. Holdings waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Administrative Agent, the L/C Issuer or any Lender) of the liability of the
Borrower; (b) any defense based on any claim that Holdings’ obligations exceed
or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting Holdings’ liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the power of the Administrative
Agent, the L/C Issuer or any Lender whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by the Administrative
Agent, the L/C Issuer or any Lender; and (f) to the fullest extent permitted by
law, any and all other defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties. Holdings expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

10.04 Obligations Independent. The obligations of Holdings hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against Holdings to enforce this Guaranty whether
or not the Borrower or any other person or entity is joined as a party.

10.05 Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in full
and the Commitments and the Facilities are terminated. If any amounts are paid
to Holdings in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Administrative Agent, the L/C Issuer and
the Lenders and shall forthwith be paid to the Administrative Agent, the L/C
Issuer and the Lenders to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
the Commitments and the Facilities with respect to the Guaranteed Obligations
are terminated. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or Holdings is made, or any of the Administrative Agent,
the L/C Issuer or the Lenders exercises its right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Administrative Agent, the L/C Issuer or the Lenders
in their

 

112



--------------------------------------------------------------------------------

discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent, the L/C Issuer and the Lenders are in possession
of or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of Holdings under this
paragraph shall survive termination of this Guaranty.

10.07 Subordination. Holdings hereby subordinates the payment of all obligations
and indebtedness of the Borrower owing to Holdings, whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to Holdings as subrogee of the Administrative Agent, the L/C Issuer and the
Lenders or resulting from Holdings’ performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the
Administrative Agent, the L/C Issuer and the Lenders so request after the
occurrence and during the continuance of an Event of Default, any such
obligation or indebtedness of the Borrower to Holdings shall be enforced and
performance received by Holdings as trustee for the Administrative Agent, the
L/C Issuer and the Lenders and the proceeds thereof shall be paid over to the
Administrative Agent, the L/C Issuer and the Lenders on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of Holdings under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against Holdings or the Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by Holdings immediately upon
demand by the Administrative Agent, the L/C Issuer and the Lenders.

10.09 Condition of Borrower. Holdings acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as Holdings
requires, and that none of the Administrative Agent, the L/C Issuer and the
Lenders have any duty, and Holdings is not relying on the Administrative Agent,
the L/C Issuer and the Lenders at any time, to disclose to Holdings any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (Holdings waiving any duty on the part of the
Administrative Agent, the L/C Issuer and the Lenders to disclose such
information and any defense relating to the failure to provide the same).

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extensions, Section 4.02, without the written consent of each
Lender;

 

113



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Documents for
any payment (excluding mandatory prepayments) of principal, interest (other than
Default Interest), fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or pursuant to the second paragraph of either the definition of
“Applicable Commitment Fee Percentage” or “Applicable Rate” or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any
manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Term B Facility, the
Required Term B Lenders and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;

(f) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or amend the definition of “Interest Period” to require
any Lender to make available Interest Periods longer than six months, without
the consent of such Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that the Administrative Agent may, without consent from any other
Lender, release any Collateral that is sold or transferred by a Loan Party in
compliance with Section 7.05 or released in compliance with Section 9.10;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender; provided that the Administrative Agent may,
without the consent of any Lender, release any Guarantor (or all or
substantially all of the assets of a Guarantor) that is sold or transferred in
compliance with Section 7.05;

 

114



--------------------------------------------------------------------------------

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term B Facility, the Required Term B Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders; or

(j) amend or waive the terms of Section 4.02 without the written consent of the
Required Revolving Lenders; provided, however, that only the consent of the
Required Lenders shall be necessary to amend or waive any other provision of
this Agreement (subject to clauses (a) through (g) above and the proviso hereto)

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 11.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided, still,
further, that if stipulated by the Administrative Agent in connection with any
particular amendment or waiver, such amendment or waiver shall not become
effective until the Administrative Agent has received satisfactory certificates
of the type referred to in Section 6.15(b). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

11.02 Notices and Other Communications; Facsimile Copies. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

115



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

116



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent, the Lenders and the
L/C Issuers in each relevant jurisdiction and, in the event of any conflict of
interest, one counsel in each relevant jurisdiction for each party subject to
such conflict), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one counsel for all
Indemnitees in each relevant jurisdiction and, in the event of any conflict of
interest, one counsel in each relevant jurisdiction for each party subject to
such conflict), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including without limitation any exercise of
remedies under, or enforcement of, the Security Agreement), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of

 

117



--------------------------------------------------------------------------------

such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
15 Business Days after demand therefor.

 

118



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f), or (iv) to an SPC in accordance
with the provisions of Section 11.06(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

119



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of a
group of Eligible Assignees (an “Assignee Group”) and concurrent assignments
from members of an Assignee Group to a single Eligible Assignee (or to an
Eligible Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) such assignment is made in connection with
the primary syndication of the Facilities, (2) an Event of Default has occurred
and is continuing at the time of such assignment or (3) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term B Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

 

120



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) to a Person that is not a Revolving Lender;
and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 11.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C

 

121



--------------------------------------------------------------------------------

Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

122



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing

 

123



--------------------------------------------------------------------------------

Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower;
provided, however, in the case of (b) and (c) above, the disclosing party shall
provide written notice to the Loan Party to the extent permitted by such
requirement and by law.

For the purposes of this Section, “Information” means all information received
from any Loan Party relating to any Loan Party or their respective businesses,
other than any such information that is available to the Administrative Agent,
the L/C Issuer or any Lender on a nonconfidential basis prior to disclosure by
any Loan Party. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

124



--------------------------------------------------------------------------------

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

125



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation (other than
contingent indemnity obligations as to which no claim has been made or notice
given) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than, at such time as the Commitments have been
terminated and the Obligations have been repaid in full in cash, Letters of
Credit that have been Cash Collateralized in a manner acceptable to the
Administrative Agent and the L/C Issuer).

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) the obligation of any Lender to make Eurodollar Loans has
been suspended pursuant to Section 3.02, (iii) any Lender is a Defaulting Lender
or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 11.01 or any
other provision of any Loan Document requires the consent of all of the Lenders
or all affected Lenders and with respect to which the Required Lenders or
Lenders holding a majority of affected Loans and Commitments shall have granted
their consent, the Borrower shall have the right, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, to replace such
Lender by causing such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

126



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

127



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower and Holdings each acknowledge
and agree, and acknowledge their respective Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Arranger, on the other hand, and each of the Borrower and Holdings is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Borrower, Holdings or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor the Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or Holdings with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger has advised or is currently advising the Borrower, Holdings or any
of their respective Affiliates on other matters) and neither the Administrative
Agent nor the Arranger has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those

 

128



--------------------------------------------------------------------------------

obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent and the Arranger have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Borrower and
Holdings has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Borrower and Holdings hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

11.18 Release of Collateral. Upon the sale, lease, transfer or other disposition
of any item of Collateral of any Loan Party (including, without limitation, as a
result of the sale, in accordance with the terms of the Loan Documents, of the
Loan Party that owns such Collateral) in accordance with the terms of the Loan
Documents, such Collateral will be released in accordance with the terms of the
Collateral Documents.

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BSB ACQUISITION CO., INC.,

    as Borrower

By:   /s/ Robert S. Gluck Name:   Robert S. Gluck Title:   Vice President

 

BOULDER SPECIALTY BRANDS, INC.,

    as Holdings

By:   /s/ Stephen B. Hughes Name:   Stephen B. Hughes Title:   Chief Executive
Officer

 

130



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:   /s/ William F. Sweeney Name:   William F. Sweeney Title:   Sr. Vice
President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as a Lender, L/C Issuer and Swing Line Lender

By:   /s/ William F. Sweeney Name:   William F. Sweeney Title:   Sr. Vice
President



--------------------------------------------------------------------------------

FARM CREDIT SERVICE OF AMERICA, PCA

    as a Lender

By:   /s/ Bruce D. Rouse Name:   Bruce D. Rouse Title:   Vice President



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DISLCOSURE SCHEDULES

TO THE

FIRST LIEN CREDIT AGREEMENT

DATED AS OF MAY 21, 2007

among

BSB ACQUISITION CO., INC.,

as the Borrower,

BOULDER SPECIALTY BRANDS, INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Thereto

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------

These Disclosure Schedules, dated as of May 21, 2007, are delivered pursuant to
that certain First Lien Credit Agreement, dated as of May 21, 2007 (the
“Agreement”) among BSB Acquisition Co., Inc., a Delaware corporation, as
Borrower, Boulder Specialty Brands, Inc., a Delaware corporation, as Holdings,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C/
Issuer, and the other financial institutions or other entities from time to time
parties thereto, each as a Lender. All references to Sections herein are to the
appropriate Sections of this Disclosure Schedule. Notwithstanding any
cross-references (all of which are included as a matter of convenience only),
each Section shall be deemed to include the information contained in all other
Sections such that reference to a matter or item in one Section shall be deemed
to constitute disclosure in all other Sections, except where the disclosure of
such fact, circumstance or omission cannot be reasonably inferred from the
context in which such disclosure is made. All capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

Schedule I

Indebtedness of Company Being Refinanced

None.



--------------------------------------------------------------------------------

Schedule II

Equity Investors

 

Investor

   Number of
Series A
Preferred
Shares
Purchased
at Closing    Number of
Warrant
Purchased
at Closing
based upon
issued
Series A
Preferred
Shares    Number of
Common
Shares
Purchased
at Closing    Subscription
Amount

OZ Master Fund, Ltd.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

 David Stonehill

   7,382,953    7,382,953    2,266,025    $ 83,351,123.50

OZ Global Special Investments Master Fund, L.P.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

 David Stonehill

   152,459    152,459    46,794    $ 1,721,214.24

GPC LVII, LLC

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

 David Stonehill

   93,560    93,560    28,716    $ 1,056,261.36

Fleet Maritime, Inc.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th St., 39th floor

New York, NY 10019

Telephone: (212) 790-0160

Facsimile: (212) 790-0060

Attn:  Joel M. Frank

 David Stonehill

   90,472    90,472    27,768    $ 1,021,397.28

in each case, with a copy to:

O’MELVENY & MYERS LLP

Times Square Tower

7 Times Square New York, New York 10036

Telephone: (212) 326-2000

Facsimile: (212) 326-2061

Attn:Ilan S. Nissan, Esq.

           



--------------------------------------------------------------------------------

Glenview Capital Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Telephone: 212.812.4700

Facsimile: 212.812.4701

Attn: Mark Horowitz

   151,430    151,430    46,480    $ 1,709,610.80

Glenview Institutional Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Telephone: 212.812.4700

Facsimile: 212.812.4701

Attn: Mark Horowitz

   789,270    789,270    242,250    $ 8,910,615

GCM Little Arbor Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Telephone: 212.812.4700

Facsimile: 212.812.4701

Attn: Mark Horowitz

   1,990    1,990    610    $ 22,460.60

GCM Little Arbor Institutional Partners, L.P.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Telephone: 212.812.4700

Facsimile: 212.812.4701

Attn: Mark Horowitz

   76,750    76,750    23,560    $ 866,400

GCM Little Arbor Master Fund Ltd.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Telephone: 212.812.4700

Facsimile: 212.812.4701

Attn: Mark Horowitz

   417,070    417,070    128,010    $ 4,708,584.60

Glenview Capital Master Fund Ltd.

c/o Glenview Capital Management, LLC

767 Fifth Avenue, 44th Floor

New York, NY 10153

Telephone: 212.812.4700

Facsimile: 212.812.4701

Attn: Mark Horowitz

   1,871,823    1,871,823    574,505    $ 21,132,214.30



--------------------------------------------------------------------------------

Glenhill Capital, L.P.

c/o Glenhill Capital Management, L.L.C.

598 Madison Ave., 12th Floor

New York, NY 10022

Telephone: (646) 432-0625

Facsimile: (646) 432-0666

Attn: Kevin Corb

   388,889    388,889    469,169    $ 7,000,001.74

Glenhill Capital Overseas Master Fund, L.P.

c/o Glenhill Capital Management, L.L.C.

598 Madison Ave., 12th Floor

New York, NY 10022

Telephone: (646) 432-0625

Facsimile: (646) 432-0666

Attn: Kevin Corb

   166,667    166,667    201,072    $ 3,000,000.12

in each case, with a copy to:

Glenhill Capital Management, L.L.C.

598 Madison Ave., 12th Floor

New York, NY 10022

Telephone: (646)432-0605

Facsimile: (646) 432-0666

Attn: Glenn Krevlin

           

Adage Capital Partners, L.P.

200 Clarendon Street, 52nd Floor

Boston, MA 02116

Telephone: (617)867-2800

Facsimile: (617) 867-2801

   1,111,111    1,111,111    2,010,724    $ 25,000,000.04

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Peter Halasz, Esq.

           

SF Capital Partners Ltd.

c/o Stark Offshore Management, LLC

3600 South Lake Drive

St. Francis, WI 53235

Attn: Brian H. Davidson

Telephone: (414)294-7000

Facsimile: (414) 294-7700

   0    0    1,340,483    $ 10,000,003.18

Investcorp Interlachen Multi-Strategy

Master Fund Limited

c/o Interlachen Capital Group LP

800 Nicollet Mall, Suite 2500

Minneapolis, MN 55402

Attn: Gregg Colburn and Legal Department

Telephone: (612)659-4407

Facsimile: (612) 659-4457

   0    0    268,097    $ 2,000,003.62

Aragon Trading Company, L.P.

P.O. Box 178

Glenbrook, NV 89413

Telephone: (916)663-1823

Facsimile: (916) 663-1824

   13,889    13,889    16,756    $ 250,000.76

with a copy to:

John Yeatman

1313 Gold Hill Road

Newcastle, CA 95658

           



--------------------------------------------------------------------------------

Canyon Capital Advisors LLC

9665 Wilshire Blvd.

Suite 200

Beverly Hills, CA 90212

Telephone: (310) 247-2700

Facsimile: (310) 247-2700

   777,778    777,778    670,241    $ 11,999,999.86

Citigroup Global Markets, Inc.

390 Greenwich St., 5th Floor

New York, NY 10013

Telephone: (212) 723-7916

Facsimile: (646) 291-5597

with a copy to:

Aren C. Leekong

Colleen Gerard

Brooke Gottshall

390 Greenwich St., 5th Floor

New York, NY 10013

   0    0    3,016,086    $ 22,500,001.56

Kings Road Investments LTD.

(Registration name: UBS Securities, LLC

F/B/O Kings Road Investments Ltd.)

c/o Polygon Investment Partners LP

598 Madison Avenue 14th Floor

New York, NY 10022

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Telephone: (212) 756-2376

Facsimile: (212) 593-5955

   1,333,333    1,333,333    1,005,362    $ 19,499,997.52

UBS AG

Attention: Chris Coward

1285 6th Ave

NY, NY 10019

Telephone: (212) 649-7588

Facsimile: (212) 713-6222

   0    0    670,241    $ 4,999,997.86

Fort Mason Master, LP

4 Embarcadero Ctr, Ste 2050

San Francisco, CA 94111

Attn: KC Lynch

Telephone: (415) 288-8100

Facsimile: (415) 288-8113

   260,862    260,862    314,712    $ 4,695,509.52

Fort Mason Partners, LP

4 Embarcadero Ctr, Ste 2050

San Francisco, CA 94111

Attn: KC Lynch

Telephone: (415) 288-8100

Facsimile: (415) 288-8113

   16,916    16,916    20,409    $ 304,495.14



--------------------------------------------------------------------------------

Old Lane, L.P.

on behalf of Old Lane US Master Fund, L.P.

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

with a copy to:

Frederick Yoon/Steven Weiss

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

Telephone: (212) 572-3206

Telephone: (212)572-3293

Facsimile: (212) 572-2917

   62,500    62,500    75,402    $ 1,124,998.92

Old Lane, L.P.

on behalf of Old Lane HMA Master Fund, L.P.

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

with a copy to:

Frederick Yoon/Steven Weiss

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

Telephone: (212) 572-3206

Telephone: (212)572-3293

Facsimile: (212) 572-2917

   41,111    41,111    49,598    $ 740,000.08

Old Lane, L.P.

on behalf of Old Lane Cayman Master Fund, L.P.

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

with a copy to:

Frederick Yoon/Steven Weiss

Old Lane L.P.

500 Park Avenue 2nd Floor

New York, NY 10022

Telephone: (212) 572-3206

Telephone: (212)572-3293

Facsimile: (212) 572-2917

   174,167    174,167    210,121    $ 3,135,005.66

Highbridge International LLC

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

Attn: Ari J. Storch/Adam J. Chill

Telephone: (212) 287-4720

Facsimile: (212) 751-0755

   0    0    670,241    $ 4,999,997.86

Westmount Investments LLC

350 West Passaic Street

Rochelle Park, NJ 07662

Phone Number: (201) 226-0701

Fax Number: (201) 226-0703

   13,889    13,889    16,756    $ 250,000.76

with copy to:

Robert J. Gillespie

c/o Westmount Investments LLC

350 West Passaic Street

Rochelle Park, NJ 07662

           

TOTAL:

   15,388,889.00    15,388,889.00    14,410,188.00    $ 246,000,003.48



--------------------------------------------------------------------------------

Schedule III

Material Contracts

 

1. LOU between GFA Brands, Inc. and Saffola Quality Foods (a predecessor to
Ventura Foods) (26 August 1988) & Letter of 21 February 1990 from GFA to Saffola
Quality Foods*

 

2. Processing and Packaging Agreement between GFA Brands, Inc. and Creative
Foods, LLC (7 January 2003).

 

3. License Agreement between Brandeis University and GFA Brands, Inc. licensing
U.S. Patent Nos. 5,578,334, 5,843,497, 5,874,117 and 6,630,192, U.S. Patent
Application No. 10/434,907, Canadian Patent No. 2,173,545, European Patent
No. 0820307, and any patent applications claiming priority any of the above and
all reissues, reexaminations, divisionals, continuations and continuations in
part thereof (18 June 1996) for natural or genetically selected or engineered
vegetable oils, blends thereof or any oil-based foods, providing a balance of
saturated and polyunsaturated fatty acids to increase HDL and the HDL/LDL ratio
in human serum, including bulk oils and blended shortening compositions
containing palm oil and/or any fractionated product thereof or palm kernel oil,
combined with corn oil and Addendum 1 and 2 to the license agreement (11
December 1996 and 25 April 2006) (the “Brandeis License”).

 

4. Securities Purchase Agreement by and among Boulder Specialty Brands, Inc. and
the persons listed on Annex I of the agreement (25 September 2006).

 

* GFA Brands, Inc. and Ventura are currently negotiating a new agreement
regarding the manufacturing and packaging of GFA’s margarines and spreads.



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Term B
Commitment    Revolving
Credit
Commitment    Term B
Applicable
Percentage    

Revolving Credit

Applicable
Percentage

 

Bank of America, N.A.

   $ 120,000,000    $ 15,000,000    100.000000000 %   75.000000000 %

Farm Credit Service of America, PCA

      $ 5,000,000      25.000000000 %

Total

   $ 120,000,000    $ 20,000,000    100.000000000 %   100.000000000 %



--------------------------------------------------------------------------------

Schedule 5.01

Loan Party Information

 

1. Borrower:

BSB Acquisition Co., Inc.:

Jurisdiction of Incorporation: Delaware

Principal Place of Business: 6106 Sunrise Ranch Drive,

                                      Longmont, Colorado 80503

U.S. Taxpayer Identification Number: 20-5446360

Upon Consummation of the Merger:

GFA Holdings, Inc.

Jurisdiction of Incorporation: Delaware

Principal Place of Business: 6106 Sunrise Ranch Drive,

                                      Longmont, Colorado 80503

U.S. Taxpayer Identification Number: 20-2410709

Upon Consummation of the Opco Merger:

GFA Brands, Inc.

Jurisdiction of Incorporation: Delaware

Principal Place of Business: 211 Knickerbocker Road,

                                      Cresskill, New Jersey 07626

U.S. Taxpayer Identification Number: 20-0694719.

 

2. Guarantor:

Boulder Specialty Brands, Inc.:

Jurisdiction of Incorporation: Delaware

Principal Place of Business: 6106 Sunrise Ranch Drive, Longmont, Colorado

U.S. Taxpayer Identification Number: 20-2949397



--------------------------------------------------------------------------------

Schedule 5.05(d)

Pro Forma Adjustments to Financial Statements

Attached as Attachment 5.05(d).



--------------------------------------------------------------------------------

ATTACHMENT 5.05(d)

III.    Pro Forma Adjustments

The following entries describe adjustments reflected in the pro forma condensed
consolidated financial statements. Numbered or lettered items tie to footnote
references in various line items of the statements.

Assuming No Conversions

 

          Debit    Credit

1  

  

Cash

   107,500,000      

Common stock

      1,441   

Additional paid in capital

      107,498,559   

To record issuance of private placement common shares. A total of 14,410,188
common shares, par value of $.0001 per share, issued for $7.46 per share.

     

2

  

Cash

   138,500,000      

Preferred stock

      1,539   

Preferred stock, subject to possible conversion

      138,498,461   

To record issuance of 15,388,889 private placement preferred shares and
warrants. Par value per share of $.0001 per share, issued for $9.00 per share.
(Note: The value allocated to the conversion feature and warrant is in Entry 5
below).

     

3

  

Cash

   160,000,000      

Note payable—1st lien

      120,000,000   

Note payable—2nd lien

      40,000,000   

To record debt incurred as a part of acquisition. $140,000,000 first-lien seven
year facility, of which $120,000,000 is expected to be drawn at the close of the
merger and $40,000,000 second-lien seven and one-half year facility of
$40,000,000, of which the entire amount is expected to be drawn at the close of
the merger.

     

4

  

Deferred financing costs

   4,450,000      

Cash

      4,450,000   

To record fees paid, including legal fees, on new credit facility.

     



--------------------------------------------------------------------------------

          Debit    Credit

5  

  

Additional paid in capital

   8,470,748      

Derivative liabilities

      8,470,748   

To record the fair value of derivative instruments, per SFAS 133 and EITF 00-19,
issued as part of the preferred stock. The fair value of the conversion right
was valued using the Monte Carlo technique to simulate the underlying future
stock price. The value of the conversion feature was calculated based on the
simulated stock price. Additionally the value of the conversion feature was
adjusted for the probability that the preferred stock becomes participating,
rendering the conversion right worthless.

     

A.

  

Common stock—subject to conversion

   19,661,116      

Additional paid in capital

      19,661,116   

To record affirmative vote of shareholders whose shares were subject to
conversion.

     

B.

  

Deferred interest income

   432,623      

Retained earnings

      432,623   

To eliminate deferred interest earned on the trust account on shares subject to
conversion.

     

C.

  

Investment in subsidiary

   457,725,800      

Deferred underwriting fees

   3,573,035      

Additional paid-in capital

   15,325,000      

Cash and cash equivalents

      375,550,224   

Cash held in trust—restricted

      101,073,611   

To record cash paid at closing, including cash paid for equity issuance costs,
which is an offset to additional paid-in capital. Cash paid also includes the
payment of the deferred underwriting fees from Boulder’s initial public offering
which are payable upon completion of the initial acquisition.

     

D.

  

Accrued expenses—bonuses

   23,332,000      

Cash

      23,332,000   

To record payment of bonuses assumed in merger.

     

a.

  

Current maturities long term debt

   4,725,000      

Retained earnings

   953,956      

Cash

      2,373,011   

Investments

      2,351,989   

Deferred financing costs

      953,956   

To record repayment of GFA debt at closing. Under the terms of the merger
agreement, GFA’s cash, less bank borrowings, is to equal or exceed zero. The
entry above has the available cash being used to pay debt.

     

AA

   Other intangibles    144,000,000       Goodwill    238,274,428      
Additional paid in capital       382,274,428    To record the value of
intangibles and residual goodwill.      



--------------------------------------------------------------------------------

          Debit    Credit

BB

   Income tax receivable    8,887,184       Retained earnings    11,610,189   
   Due to related party    2,834,627       Accounts payable and accrued expenses
      23,332,000   

To record accrual of sale bonus payments, net of tax benefit, and to reclass the
portion of the bonus accrued at December 31, 2006 from due to related party.

     

aa

   Amortization Expense    4,066,667       Accumulated Amortization      
4,066,667   

To record 12 month amortization expense on acquired intangibles, patented
technology with a 10 year life and supplier relationships with a 15 year life.

     

bb

   Interest Expense    14,104,080       Accrued interest payable      
14,104,080   

To record interest expense for 2006 on long-term debt. Interest rate on
first-lien facility is expected to be LIBOR plus 3.25%. For purposes of
calculation, total rate approximates 8.38%. On second-lien facility, interest
rate is expected to equal LIBOR plus 5.00%. For purposes of calculation, total
rate approximates 10.1%.

     

cc

   Accounts payable and accrued expenses    8,519,868       Income tax expense
      8,519,868   

To adjust income tax expense for the pro forma consolidated net income for the
period.

     

dd

   Interest expense    635,714       Deferred loan fees       635,714   

To record amortization of loan fees with 7 year life for the period ended
December 31, 2006.

     

ee

   Loss on derivative liabilities    613,963       Derivative liabilities      
613,963   

To record the fair value of derivative instruments, per SFAS 133 and EITF 00-19,
issued as part of the preferred stock. The fair value of the conversion right
was valued using the Monte Carlo technique to simulate the underlying future
stock price. The value of the conversion feature was calculated based on the
simulated stock price. Additionally the value of the conversion feature was
adjusted for the probability that the preferred stock becomes participating,
rendering the conversion right worthless.

     

ff

   Interest income    462,295       Cash    1,703,914       Interest expense   
   2,166,209   

To record reduction of interest income and expense for GFA for the period. Cash
deemed to be utilized to pay off debt at the beginning of the period,
eliminating interest income and expense for the period.

     



--------------------------------------------------------------------------------

          Debit    Credit

gg

   Interest income    4,220,026       Cash       4,220,026   

To record reduction of interest income as a result of pro forma 2006 transaction
close. Available cash would be used to fund transaction thereby eliminating
interest income.

     

Z

  

Common stock

   617      

Additional paid in capital

   445,902,466      

Retained earnings

   11,822,717      

Investment in subsidiary

      457,725,800   

To record elimination entry

     

Assuming Maximum Conversions

 

          Debit    Credit

1

   Cash    107,500,000       Common stock       1,441    Additional paid in
capital       107,498,559   

To record issuance of private placement common shares. A total of 14,410,188
common shares, par value of $.0001 per share, issued for $7.46 per share.

     

2

   Cash    138,500,000       Preferred stock       1,539    Preferred stock,
subject to possible conversion       138,498,461   

To record issuance of 15,388,889 private placement preferred shares and
warrants. Par value per share of $.0001 per share, issued for $9.00 per share.
(Note: The value allocated to the conversion feature and warrant is in Entry 5
below).

     

3

   Cash    170,000,000       Note payable—1st lien       130,000,000    Note
payable—2nd lien       40,000,000   

To record debt incurred as a part of acquisition. $160,000,000 first-lien seven
year facility, of which $130,000,000 is expected to be drawn at the close of the
merger and a $40,000,000 second-lien seven and one-half year facility of
$40,000,000, of which the entire amount is expected to be drawn at the close of
the merger. $10 million of the first-lien facility $20 million revolver will be
drawn to cover the cost of retiring approximately one-half of the shares of
those shareholders who exercise their conversion rights.

     

4

   Deferred financing costs    4,450,000       Cash       4,450,000    To record
fees paid on new credit facilities.      



--------------------------------------------------------------------------------

          Debit    Credit

5

   Additional paid in capital    8,470,748       Derivative liabilities      
8,470,748   

To record the fair value of derivative instruments, per SFAS 133 and EITF 00-19,
issued as part of the preferred stock. The fair value of the conversion right
was valued using the Monte Carlo technique to simulate the underlying future
stock price. The value of the conversion feature was calculated based on the
simulated stock price. Additionally the value of the conversion feature was
adjusted for the probability that the preferred stock becomes participating,
rendering the conversion right worthless.

     

A.

  

Common stock-subject to conversion

   19,661,116      

Treasury stock

   255      

Cash

      19,661,371   

To record the conversion of 2,550,892 shares of those shareholders that vote
against the merger and exercise their conversion right.

     

B.

  

Deferred interest income

   432,623      

Cash

      432,623   

To refund the interest earned in trust on the 2,550,892 shares whose
shareholders voted against the merger and exercised their conversion right.

     

C.

  

Investment in subsidiary

   457,725,800      

Deferred underwriting fees

   3,573,035      

Additional paid in capital

   15,325,000      

Cash and cash equivalents

      365,550,224   

Cash held in trust—restricted

      101,073,611   

Common Stock

      134   

Additional paid in capital

      9,999,866   

To record cash paid at closing, including cash paid for equity issuance costs,
which is an offset to additional paid-in capital. Cash paid also includes the
payment of deferred underwriting fees from Boulder’s initial public offering
which are payable upon completion of the initial acquisition. Amount also
includes $10 million of common stock issued to certain shareholders of GFA in
lieu of cash. The additional cash will be utilized to retire approximately
one-half of shares retired as part of shareholder conversion rights.

     

D.

  

Accrued expenses—bonuses

   23,332,000      

Cash

      23,332,000   

To record payment of bonuses assumed in the merger.

     



--------------------------------------------------------------------------------

          Debit    Credit

a

  

Current maturities long term debt

   4,725,000      

Retained Earnings

   953,956      

Cash

      2,373,011   

Investments

      2,351,989   

Deferred financing costs

      953,956   

To record repayment of GFA debt at closing. Under the terms of the merger
agreement, GFA’s cash, less bank borrowings, is to equal or exceed zero. The
entry above has the available cash being used to pay debt.

     

AA

  

Other intangibles

   144,000,000      

Goodwill

   238,274,428      

Additional paid in capital

      382,274,428   

To record value of intangibles and residual goodwill

     

BB

  

Income tax receivable

   8,887,184      

Retained earnings

   11,610,189      

Due to related party

   2,834,627      

Accounts payable and accrued expenses

      23,332,000   

To record accrual of sale bonus payments, net of tax benefit, and to reclass the
portion of the bonus accrued at December 31, 2006 from due to related party.

     

aa

  

Amortization Expense

   4,066,667      

Accumulated Amortization

      4,066,667   

To record 12 month amortization expense on acquired intangibles, patented
technology with a 10 year life and supplier relationships with a 15 year life.

     

bb

  

Interest Expense

   14,941,835      

Accrued interest payable

      14,941,835   

To record interest expense for 2006 on long-term debt. Interest rate on
first-lien facility is expected to be LIBOR plus 3.25%. For purposes of
calculation, total rate approximates 8.38%. On second-lien facility, interest
rate is expected to equal LIBOR plus 5.00%. For purposes of calculation, total
rate approximates 10.1%. Under this scenario, an additional $10 million of debt
is outstanding since additional cash was needed to retire shares subject to
conversion.

     

cc

  

Income tax payable

   8,854,970      

Income taxes expense

      8,854,970   

To adjust income tax expense for the pro forma consolidated net income for the
period.

     

dd

  

Interest expense

   635,714      

Deferred loan fees

      635,714   

To record amortization of loan fees with 7 year life for the period ended
December 31, 2006.

     



--------------------------------------------------------------------------------

          Debit    Credit

ee

  

Loss on derivative liabilities

   613,963      

Derivative liabilities

      613,963   

To record the fair value of derivative instruments, per SFAS 133 and EITF 00-19,
issued as part of the preferred stock. The fair value of the conversion right
was valued using the Monte Carlo technique to simulate the underlying future
stock price. The value of the conversion feature was calculated based on the
simulated stock price. Additionally the value of the conversion feature was
adjusted for the probability that the preferred stock becomes participating,
rendering the conversion right worthless.

     

ff

  

Interest income

   462,295      

Cash

   1,703,914      

Interest expense

      2,166,209   

To record reduction of interest income and expense for GFA for the period. Cash
deemed to be utilized to pay off debt at the beginning of the period,
eliminating interest income and expense for the period.

     

gg

  

Interest income

   4,220,026      

Cash

      4,220,026   

To record reduction of interest income as a result of pro forma 2006 transaction
close. Available cash would be used to fund transaction thereby eliminating
interest income.

     

Z.

  

Common stock

   617      

Additional paid in capital

   445,902,466      

Retained earnings

   11,822,717      

Investment in subsidiary

      457,725,800   

To record elimination entry

     

 



--------------------------------------------------------------------------------

Schedule 5.08(b)

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 5.08(c)

Owned Real Property

None.



--------------------------------------------------------------------------------

Schedule 5.08(d)(i)

Leased Real Property (Lessee)

 

1. Borrower has Leased Real Property as follows:

 

a.    Office Space:    211 Knickerbocker Road,       Cresskill, Bergen County,
New Jersey    Lessor:    The Woodland Company    Lessee:    GFA Brands, Inc.   
Expiration Date:    Month-to-month    Annual/Mo. Rental Cost:    $91,200.00/yr;
$7,600/mo. b.    Office Space/Laboratory:    2384 Centerline Drive,       St.
Louis, Independent City, Missouri    Lessor:    Hunt Investments, L.L.C.   
Lessee:    GFA Brands, Inc.    Expiration Date:    June 30, 2008    Annual/Mo.
Rental Cost:    $13,338/yr; $1,111.50/mo.



--------------------------------------------------------------------------------

Schedule 5.08(d)(ii)

Leased Real Property (Lessor)

None.



--------------------------------------------------------------------------------

Schedule 5.08(e)

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

(a) Subsidiaries of each Loan Party and Ownership Amounts.

 

  1. Borrower has no subsidiaries.

 

  2. Holdings has interests in the following subsidiaries:

 

  •  

Borrower (100% ownership interest)

 

(b) Equity Investments of each Loan Party.

  None other than set forth in (a) above.

 

(c) Ownership of Borrower.

  Holdings has a 100% ownership interest in Borrower.



--------------------------------------------------------------------------------

Schedule 6.12

ITEMS TO BE DELIVERED IN RESPECT OF ACQUIRED REAL PROPERTY

 

  1. Evidence that counterparts of the mortgages have been duly executed,
acknowledged and delivered in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all filing and recording taxes and fees have been paid,

 

  2. Fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amount reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects and
encumbrances and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens and zoning endorsements, where applicable and available) and
such coinsurance and direct access reinsurance as the Administrative Agent may
deem reasonably necessary and with respect to any such property located in a
state or jurisdiction in the United States in which a zoning endorsement is not
available, a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Administrative Agent,

 

  3. American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
dated no more than 30 days before the day of the acquisition of the owned real
property, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the states in which the property
described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any plottable easements, parking spaces, rights of
way, building set back lines and other dimensional regulations and any
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects and customary matters
reasonably acceptable to the Administrative Agent, in sufficient detail for such
issuer of the Mortgage Policies to remove all standard survey exceptions from
the Mortgage Policies relating to such property,

 

  4. Evidence of the insurance required by the terms of the mortgages,



--------------------------------------------------------------------------------

  5. Upon the request of the Administrative Agent in its sole discretion, title
reports, engineering, soils, zoning and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent.

 

  6. An appraisal of each of the properties described in the mortgages, which
appraisals shall be from a Person acceptable to the Lender Parties and otherwise
in form and substance satisfactory to the Lender Parties,

 

  7. Satisfactory opinions of local counsel for the Loan Parties (i) in states
in which the real property is located, with respect to the enforceability and
perfection of the mortgages and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) in states
in which the Loan Parties party to the mortgages are organized or formed, with
respect to the valid existence, corporate power and authority of such Loan
Parties in the granting of the mortgages, in form and substance reasonably
satisfactory to the Administrative Agent, and

 

  8. Subject to the use by the Loan Parties of commercially reasonable efforts,
such other consents, agreements and confirmations of third parties as the
Administrative Agent may deem reasonably necessary or desirable and evidence
that all other action that the Administrative Agent may reasonably deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the mortgages has been taken.



--------------------------------------------------------------------------------

Schedule 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

6106 Sunrise Ranch Drive

Longmont, CO 80503

Attention: Steven B. Hughes

Telephone: (732) 775-0811

Telecopier: (303) 682-1982

Website Address: www.boulderspecialtybrands.com

U.S. Taxpayer Identification Number: 20-5446360

HOLDINGS:

6106 Sunrise Ranch Drive

Longmont, CO 80503

Attention: Steven B. Hughes

Telephone: (732) 775-0811

Telecopier: (303) 682-1982

Website Address: www.boulderspecialtybrands.com

U.S. Taxpayer Identification Number: 20-2979397

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25 Concord, CA 94520-2405

Attention: Petra Rubio

Telephone: (925) 675-8062

Telecopier: (888) 969-9237

Electronic Mail: petra.rubio@bankofamerica.com

Account No.: 3750836479

Ref: BSB Acquisition Co., Inc.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Liliana Claar



--------------------------------------------------------------------------------

Telephone: (415) 436-2770

Telecopier: (415) 503-5003

Electronic Mail: liliana.claar@bankofamerica.com

with a cc to:

Bank of America, N.A.

Chicago PM Office

231 S LaSalle Street

Mail Code: IL1-231-10-06

Chicago, IL 60604

Attention: William F. Sweeney

Telephone: (312) 828-1843

Telecopier: (415) 503-5027

Electronic Mail: william.sweeney@bankofamerica.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 West Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Stella Rosales

Telephone: (213) 481-7828

Telecopier: (213) 580-8441

Electronic Mail: stella.rosales@bankofamerica.com

SWING LINE LENDER:

Bank of America, N.A.

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Petra Rubio

Telephone: (925) 675-8062

Telecopier: (888) 969-9237

Electronic Mail: petra.rubio@bankofamerica.com

Account No.: 3750836479

Ref: BSB Acquisition Co., Inc.

ABA# 026009593



--------------------------------------------------------------------------------

Schedule 11.06

Processing and Recordation Fee Required for Assignment and Assumption

$3,500.00 payable by Assignor or Assignee.



--------------------------------------------------------------------------------

ANNEX I

Proforma Adjusted Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

As of March 31, 2007

 

Consolidated EBITDA

   Quarter
Ended
June 30,
2006    Quarter
Ended
September
30, 2006    Quarter
Ended
December
31, 2006    Quarter
Ended
March 31,
2007    Twelve
Months
Ended
March 31,
2007

Consolidated Net Income

   $ 2,696,925    $ 5,636,417    $ 2,071,905    $ 6,578,738    $ 16,983,985

+ Consolidated Interest Charges

     355,384      323,513      1,107,349      848,580      2,634,826

+ income taxes

     1,831,708      2,279,777      2,955,593      0      7,067,078

+ depreciation expense

     6,301      6,600      6,386      6,495      25,785

+ amortization expense

              

+ non-recurring non-cash expenses

              

+ [Management Fees]

     550,000      550,000      550,000      550,000      2,200,000

+ [Bonus Payments]

        1,778,935      1,056,065         2,835,000

+ [Transaction expenses]

              

+ non-cash equity compensation

              

+ non-cash warrant expenses

              

+ write-off or amortization of deferred financing costs

              

+ GAAP requirements:

              

+ losses of Holdings incurred during the period from January 1, 2007 to the
Closing Date

              

- income tax credits

              

- non-cash income

              

- compliance and public company costs

     1,000,000      1,000,000      1,000,000      1,000,000      4,000,000

= Consolidated EBITDA

   $ 4,440,318    $ 9,575,242    $ 6,747,298    $ 6,983,813    $ 27,746,671